ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_00_FR.txt.     COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


       AFFAIRE
  AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)


     ARRE
        | T DU 30 NOVEMBRE 2010




            2010
    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)


   JUDGMENT OF 30 NOVEMBER 2010

                    Mode officiel de citation :
                     Ahmadou Sadio Diallo
  (République de Guinée c. République démocratique du Congo),
             fond, arrêt, C.I.J. Recueil 2010, p. 639




                        Official citation :
                     Ahmadou Sadio Diallo
   (Republic of Guinea v. Democratic Republic of the Congo),
        Merits, Judgment, I.C.J. Reports 2010, p. 639




                                     No de vente :
SN 0074-4441
BN 978-92-1-071111-1
                                     Sales number    1001

                             30 NOVEMBRE 2010

                                  ARRE
                                     |T




      AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)




      AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)




                             30 NOVEMBER 2010

                                JUDGMENT

                            TABLE DES MATIE
                                          v RES
                                                                       Paragraphes

QUALITÉS                                                                        1-14
    I. CONTEXTE FACTUEL GÉNÉRAL                                                15-20
II. LA PROTECTION DES DROITS DE M. DIALLO EN TANT QU’INDIVIDU                  21-98
      A. La demande relative aux mesures d’arrestation et de détention
         prises à l’égard de M. Diallo en 1988-1989                            24-48
      B. La demande relative aux mesures d’arrestation, de détention
         et d’expulsion prises à l’égard de M. Diallo en 1995-1996             49-98
         1. Les faits                                                          49-62
         2. L’examen des faits au regard du droit international appli-
             cable                                                             63-98
             a) La violation alléguée de l’article 13 du Pacte et de l’ar-
                 ticle 12, paragraphe 4, de la Charte africaine                64-74
             b) La violation alléguée de l’article 9, paragraphes 1 et 2,
                 du Pacte et de l’article 6 de la Charte africaine             75-85
             c) La violation alléguée de l’interdiction de soumettre une
                personne détenue à des mauvais traitements                     86-89
             d) La violation alléguée des dispositions de l’article 36,
                 paragraphe 1, alinéa b), de la convention de Vienne
                 sur les relations consulaires                                 90-98
II. LA PROTECTION DES DROITS PROPRES DE M. DIALLO EN TANT QU’AS-
    SOCIÉ DES SOCIÉTÉS AFRICOM-ZAÏRE ET AFRICONTAINERS-ZAÏRE     99-159
      A. Le droit de prendre part aux assemblées générales et d’y voter 117-126
      B. Les droits relatifs à la gérance                                  127-140
      C. Le droit de surveiller et de contrôler les actes accomplis par la
         gérance                                                           141-148
      D. Le droit de propriété de M. Diallo sur ses parts sociales dans
         les sociétés Africom-Zaïre et Africontainers-Zaïre                149-159
IV. RÉPARATIONS                                                              160-164
DISPOSITIF                                                                      165




4

               COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2010

                               30 novembre 2010


                     AFFAIRE
                AHMADOU SADIO DIALLO
            (RE
              u PUBLIQUE DE GUINE
                                u E c. RE
                                        u PUBLIQUE
                  DE
                   u MOCRATIQUE DU CONGO)



   Contexte factuel général.
   Protection des droits de M. Diallo en tant qu’individu.
   Recevabilité de la demande relative aux mesures d’arrestation et de détention
prises à l’égard de M. Diallo en 1988-1989 — Moment auquel cette demande a
été présentée au cours de l’instance — Objet des observations écrites en réponse
aux exceptions préliminaires — Demande présentée pour la première fois dans
 a réplique — Article 40, paragraphe 1, du Statut — Articles 38, paragraphe 2,
et 49, paragraphe 1, du Règlement — Définition de l’objet du différend par la
 equête — Question de savoir si la demande additionnelle est implicitement
contenue dans la requête — Arrestations de 1988-1989 et de 1995-1996 effec-
 uées dans des contextes et sur des bases juridiques différents — Demande nou-
velle privant le défendeur du droit procédural fondamental de soulever des
exceptions préliminaires — Particularité, à cet égard, de l’action en protection
diplomatique — Question de savoir si la demande additionnelle découle directe-
ment de la question faisant l’objet de la requête — Faits plus ou moins similaires
mais d’une nature différente — Faits connus du demandeur au moment du dépôt
de la requête et antérieurs à ceux sur lesquels elle porte — Demande addition-
nelle irrecevable.
   Demande relative aux mesures d’arrestation, de détention et d’expulsion
prises à l’égard de M. Diallo en 1995-1996 — Faits sur lesquels les Parties s’ac-
cordent — Faits sur lesquels les Parties divergent — Charge de la preuve —
Principes — Nature des faits et de l’obligation en cause — Appréciation par la
Cour de la valeur de l’ensemble des éléments de preuve produits par les Parties
et soumis au débat contradictoire.
   Appréciation des faits par la Cour — Première période de détention ininter-
 ompue — Deuxième période de détention en vue de l’expulsion — Menaces de
mort non étayées par un quelconque commencement de preuve.
   Violation alléguée de l’article 13 du Pacte international relatif aux droits
civils et politiques et de l’article 12, paragraphe 4, de la Charte africaine des
droits de l’homme et des peuples — Exigence selon laquelle l’expulsion doit être

5

« conforme à la loi » — Portée — Interprétation de la Cour corroborée par le
Comité des droits de l’homme et la commission africaine des droits de l’homme
et des peuples — Interprétation de dispositions proches par la Cour européenne
des droits de l’homme et la Cour interaméricaine des droits de l’homme en
cohérence avec celle de la Cour — Autorité habilitée, selon le droit de la
RDC, à signer le décret d’expulsion — Ordonnance-loi zaïroise du 12 sep-
 embre 1983 relative à la police des étrangers — Acte constitutionnel du
9 avril 1994 — Interprétation du droit interne par les autorités nationales
— Interprétation du droit interne par la Cour lorsque l’Etat en propose une
manifestement erronée — Absence d’avis préalable de la commission
nationale d’immigration — Absence de motivation du décret d’expulsion —
Violation de l’article 13 du Pacte et de l’article 12, paragraphe 4, de la Charte
africaine — Impossibilité pour M. Diallo de faire valoir les raisons militant
contre son expulsion et de faire examiner son cas par l’autorité compétente
— Absence de « raisons impérieuses de sécurité nationale » — Violation de
 ’article 13 du Pacte.
    Violation alléguée de l’article 9, paragraphes 1 et 2, du Pacte international
 elatif aux droits civils et politiques et de l’article 6 de la Charte africaine des
droits de l’homme et des peuples — Dispositions applicables à toute forme
d’arrestation et de détention décidée et exécutée par une autorité publique,
même en dehors d’une procédure pénale — Indifférence, à cet égard, de la qua-
 ification de droit interne de la mesure d’éloignement forcé du territoire — Exi-
gence selon laquelle la personne arrêtée doit être « informée de toute accusation
portée contre elle » applicable à la seule procédure pénale — Arrestation et
détention de M. Diallo en vue de son expulsion — Violation des exigences
posées par l’article 15 de l’ordonnance-loi zaïroise du 12 septembre 1983 rela-
 ive à la police des étrangers — Caractère arbitraire de l’arrestation et de la
détention au vu du nombre et de la gravité des irrégularités les entachant —
Violation de l’article 9, paragraphe 1, du Pacte, et de l’article 6 de la Charte
africaine — Absence d’information quant aux raisons de l’arrestation — Viola-
 ion de l’article 9, paragraphe 2, du Pacte.
    Violation alléguée de l’interdiction de soumettre une personne détenue à des
mauvais traitements — Articles 7 et 10, paragraphe 1, du Pacte international
 elatif aux droits civils et politiques ; article 5 de la Charte africaine des droits
de l’homme et des peuples — Prohibition des traitements inhumains et dégra-
dants — Règle du droit international général devant être respectée par les Etats
en toute circonstance et en dehors même de tout engagement convention-
nel — Absence de preuve — Violation non établie.
    Violation alléguée de l’article 36, paragraphe 1, alinéa b), de la convention de
Vienne sur les relations consulaires — Disposition applicable à toute forme de
privation de liberté, même en dehors du contexte pénal — Obligation d’informer
 pontanément et « sans retard » la personne arrêtée de son droit de solliciter
 ’assistance des autorités consulaires de son pays — Circonstance dans laquelle
 a personne arrêtée n’a pas demandé cette assistance et les autorités consulaires
ont été informées par d’autres voies de son arrestation — Preuve non rapportée
d’une information orale — Violation établie.
    Violation alléguée du droit de propriété garanti par l’article 14 de la Charte
africaine des droits de l’homme et des peuples — Question relevant de l’appré-
ciation du dommage subi par M. Diallo.

                                         *

6

   Protection des droits propres de M. Diallo en tant qu’associé des sociétés
Africom-Zaïre et Africontainers-Zaïre.
   Droit congolais relatif aux sociétés commerciales — Société privée à respon-
 abilité limitée — Notion — Existence juridique des deux sociétés selon le droit
 nterne — Rôle et participation de M. Diallo dans ces sociétés, en tant que
gérant et associé — Distinction entre les atteintes alléguées aux droits des socié-
 és et celles relatives aux droits propres de l’associé — Arguments présentés par
 a Guinée.
   Droit de prendre part aux assemblées générales des sociétés et d’y voter —
Article 79 du décret congolais du 27 février 1887 sur les sociétés commerciales
— Droit propre des associés — Absence de convocation des assemblées géné-
 ales — Incidence sur le droit de prendre part et de voter — Obligation alléguée
de tenir les assemblées générales sur le territoire de la RDC et convocation de-
puis l’étranger — Droit allégué de siéger en personne aux assemblées générales
— Représentation de l’associé aux assemblées générales selon les articles 80 et
81 du décret du 27 février 1887 — Finalité de ces dispositions — Contrôle exercé
par M. Diallo sur les sociétés — Mandat de représentation selon l’article 22 des
 tatuts d’Africontainers-Zaïre — Distinction entre l’entrave mise à l’exercice
d’un droit et la violation de celui-ci — Absence de violation du droit de prendre
part aux assemblées générales des sociétés et d’y voter.
   Droits relatifs à la gérance — Articles 64, 65 et 69 du décret du
27 février 1887 ; articles 14 et 17 des statuts d’Africontainers-Zaïre — Violation
alléguée du droit de nommer un gérant — Responsabilité de la société, et non-
droit de l’associé — Violation alléguée du droit d’être nommé gérant — Absence
de violation, M. Diallo étant demeuré gérant — Violation alléguée du droit
d’exercer les fonctions de gérant — Gestion journalière pouvant être confiée à
des agents et mandataires selon le droit congolais et les statuts — Absence de
violation — Violation alléguée du droit de ne pas être révoqué en tant que
gérant — Conditions de révocation selon l’article 67 du décret du 27 février 1887
— Preuve de la révocation non établie — Absence de violation.

   Droit de surveiller et de contrôler les actes accomplis par la gérance — Arti-
cles 71 et 75 du décret du 27 février 1887 ; article 19 des statuts d’Africontai-
ners-Zaïre — Absence de violation.
   Droit de propriété de M. Diallo sur ses parts sociales dans les sociétés Afri-
com-Zaïre et Africontainers-Zaïre — Personnalité juridique de la société dis-
 incte de celle de ses actionnaires — Patrimoine de la société ne se confondant
pas avec celui de l’associé, fût-il l’unique associé — Capital faisant partie du
patrimoine de la société — Associés propriétaires des parts sociales, lesquelles
 eprésentent le capital sans se confondre avec lui — Droit des associés de per-
cevoir un dividende ou tout autre montant en cas de liquidation des sociétés —
Absence de preuve relative à la déclaration de dividendes ou à la liquidation des
 ociétés — Etendue des activités commerciales des sociétés n’ayant pas à être
déterminée — Etat allégué de « faillite non déclarée » des sociétés n’ayant pas à
être établi — Allégation d’expropriation indirecte non établie.


                                        *

   Réparations — Constatation judiciaire des violations non suffisante — Indem-
nisation — Délai de six mois pour parvenir à un accord sur le montant de
 ’indemnité devant être payée par la RDC à la Guinée à raison du dommage

7

 ésultant des détentions et de l’expulsion illicites de M. Diallo en 1995-1996, y
compris la perte de ses effets personnels qui en a découlé.



                                   ARRÊT

Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. AL-
           KHASAWNEH, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BEN-
           NOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ;
           MM. MAHIOU, MAMPUYA, juges ad hoc ; M. COUVREUR, greffier.

    En l’affaire Ahmadou Sadio Diallo,
    entre
a République de Guinée,
eprésentée par
  le colonel Siba Lohalamou, ministre de la justice, garde des sceaux,
  comme chef de la délégation ;
  Mme Djénabou Saïfon Diallo, ministre de la coopération ;
  M. Mohamed Camara, premier conseiller chargé des questions politiques à
     l’ambassade de Guinée auprès des pays du Benelux et de l’Union euro-
     péenne,
  comme agent ;
  M. Alain Pellet, professeur à l’Université Paris Ouest, Nanterre-La Défense,
     membre et ancien président de la Commission du droit international, asso-
     cié de l’Institut de droit international,
  comme agent adjoint, conseil et avocat ;
  M. Mathias Forteau, professeur à l’Université Paris Ouest, Nanterre-
     La Défense, secrétaire général de la Société française pour le droit inter-
     national,
  M. Daniel Müller, chercheur au Centre de droit international de Nanterre
     (CEDIN), Université Paris Ouest, Nanterre-La Défense,
  M. Jean-Marc Thouvenin, professeur à l’Université Paris Ouest, Nanterre-
     La Défense, directeur du Centre de droit international de Nanterre
     (CEDIN), avocat au barreau de Paris, cabinet Sygna Partners,
  M. Luke Vidal, avocat au barreau de Paris, cabinet Sygna Partners,
  M. Samuel Wordsworth, membre des barreaux d’Angleterre et de Paris,
     Essex Court Chambers,
  comme conseils et avocats ;
  S. Exc. M. Ahmed Tidiane Sakho, ambassadeur de la République de Guinée
     auprès des pays du Benelux et de l’Union européenne,
  M. Alfred Mathos, agent judiciaire de l’Etat,
  M. Hassan II Diallo, conseiller juridique du premier ministre de la Répu-
     blique de Guinée,
  M. Ousmane Diao Balde, directeur de la division juridique et consulaire au
     ministère des affaires étrangères,

8

    M. André Saféla Leno, président de la chambre d’accusation de la cour
       d’appel de Conakry,
    S. Exc. M. Abdoulaye Sylla, ancien ambassadeur,
    comme conseillers ;
    M. Ahmadou Sadio Diallo,
    et
a République démocratique du Congo,
eprésentée par
  S. Exc. M. Henri Mova Sakanyi, ambassadeur de la République démocrati-
     que du Congo auprès du Royaume de Belgique, du Royaume des Pays-Bas
     et du Grand-Duché de Luxembourg,
  comme agent et chef de la délégation ;
  M. Tshibangu Kalala, professeur de droit international à l’Université de
     Kinshasa, avocat aux barreaux de Kinshasa et de Bruxelles, député au
     Parlement congolais,
  comme coagent, conseil et avocat ;
  M. Lwamba Katansi, professeur à l’Université de Kinshasa, conseiller juri-
     dique au cabinet du ministre de la justice et des droits humains,
  Mme Corinne Clavé, avocat au barreau de Bruxelles, cabinet Liedekerke-
     Wolters-Waelbroeck-Kirkpatrick,
  M. Kadima Mukadi, avocat au barreau de Kinshasa, cabinet Tshibangu et
     associés,
  M. Bukasa Kabeya, avocat au barreau de Kinshasa, cabinet Tshibangu et
     associés,
  M. Kikangala Ngoie, avocat au barreau de Bruxelles,
  M. Moma Kazimbwa Kalumba, avocat au barreau de Bruxelles, avocat-
     conseil de l’ambassade de la République démocratique du Congo à Bruxelles,
  M. Tshimpangila Lufuluabo, avocat au barreau de Bruxelles,
  Mme Mwenze Kisonga Pierrette, chef du service juridique et du contentieux à
     l’ambassade de la République démocratique du Congo à Bruxelles,
  M. Kalume Mabingo, conseiller juridique à l’ambassade de la République
     démocratique du Congo à Bruxelles,
  comme conseillers ;
  M. Mukendi Tshibangu, chargé de recherches au cabinet Tshibangu et asso-
     ciés,
  Mme Ali Feza, chargé d’études au cabinet du ministre de la justice et des
     droits humains,
  M. Makaya Kiela, chargé d’études au cabinet du ministre de la justice et des
     droits humains,
  comme assistants,


    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :

9

   1. Le 28 décembre 1998, le Gouvernement de la République de Guinée
 dénommée ci-après la « Guinée ») a déposé au Greffe de la Cour une requête
 ntroductive d’instance contre la République démocratique du Congo (ci-après
 a « RDC », dénommée Zaïre entre 1971 et 1997) au sujet d’un différend relatif
à de « graves violations du droit international » alléguées avoir été commises
« sur la personne d’un ressortissant guinéen ». La requête était constituée de
deux parties, chacune signée par le ministre des affaires étrangères guinéen. La
première partie, intitulée « requête » (ci-après « requête (première partie) »),
contenait un exposé succinct de l’objet du différend, du titre de compétence de
 a Cour et des moyens de droit invoqués. La seconde partie, intitulée « mémoire
de la République de Guinée » (ci-après « requête (seconde partie) »), spécifiait
 es faits à l’origine du différend, développait les moyens de droit soulevés par la
Guinée et indiquait les demandes de celle-ci.
   Dans la requête (première partie), la Guinée soutenait que
       « M. Diallo Ahmadou Sadio, homme d’affaires de nationalité guinéenne,
     a[vait] été, après trente-deux (32) ans passés en République démocratique
     du Congo, injustement incarcéré par les autorités de cet Etat, spolié de ses
     importants investissements, entreprises et avoirs mobiliers, immobiliers et
     bancaires puis expulsé. »
La Guinée y ajoutait que « [c]ette expulsion [était] intervenue à un moment où
M. Diallo Ahmadou Sadio poursuivait le recouvrement d’importantes créances
détenues par ses entreprises sur l’Etat et les sociétés pétrolières qu’il abrite et
dont il est actionnaire ». L’arrestation, la détention et l’expulsion de M. Diallo
constituaient, entre autres, selon la Guinée, des violations
     « [du] principe du traitement des étrangers selon « le standard minimum
     de civilisation », [de] l’obligation de respect de la liberté et de la propriété
     des étrangers, [et de] la reconnaissance aux étrangers incriminés du
     droit à un jugement équitable et contradictoire rendu par une juridiction
     impartiale ».
   Dans sa requête (première partie), la Guinée invoquait, pour fonder la com-
pétence de la Cour, les déclarations par lesquelles les deux Etats ont accepté la
 uridiction obligatoire de celle-ci au titre du paragraphe 2 de l’article 36 du Sta-
 ut de la Cour.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
 mmédiatement communiquée au Gouvernement de la RDC par le greffier ; et,
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.
   3. Par ordonnance du 25 novembre 1999, la Cour a fixé au 11 septem-
bre 2000 la date d’expiration du délai pour le dépôt du mémoire de la Guinée et
au 11 septembre 2001 la date d’expiration du délai pour le dépôt du contre-
mémoire de la RDC. Par ordonnance du 8 septembre 2000, le président de la
Cour, à la demande de la Guinée, a reporté au 23 mars 2001 la date d’expira-
 ion du délai pour le dépôt du mémoire ; la date d’expiration du délai pour le
dépôt du contre-mémoire a été reportée, par la même ordonnance, au 4 oc-
 obre 2002. La Guinée a dûment déposé son mémoire dans le délai ainsi
prorogé.
   4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’arti-
cle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
 ’affaire. La Guinée a désigné M. Mohammed Bedjaoui, et la RDC a désigné

10

M. Auguste Mampuya Kanunk’a-Tshiabo. Suite à la démission de M. Bedjaoui
 e 10 septembre 2002, la Guinée a désigné M. Ahmed Mahiou.
   5. Le 3 octobre 2002, dans le délai prescrit au paragraphe 1 de l’article 79 du
Règlement de la Cour dans sa version adoptée le 14 avril 1978, la RDC a sou-
 evé des exceptions préliminaires portant sur la recevabilité de la requête de la
Guinée. Conformément au paragraphe 3 de l’article 79 du Règlement, la pro-
cédure sur le fond a alors été suspendue. Par ordonnance du 7 novembre 2002,
 a Cour, compte tenu des circonstances particulières de l’espèce et de l’accord
des Parties, a fixé au 7 juillet 2003 la date d’expiration du délai pour la présen-
 ation par la Guinée d’un exposé écrit contenant ses observations et conclu-
 ions sur les exceptions préliminaires soulevées par la RDC. La Guinée a
déposé un tel exposé dans le délai fixé, et l’affaire s’est ainsi trouvée en état
pour ce qui est des exceptions préliminaires.
   6. La Cour a tenu des audiences sur les exceptions préliminaires soulevées
par la RDC du 27 novembre au 1er décembre 2006. Dans son arrêt du
24 mai 2007, la Cour a déclaré la requête de la République de Guinée recevable,
d’une part, « en ce qu’elle a trait à la protection des droits de M. Diallo en tant
qu’individu » et, d’autre part, « en ce qu’elle a trait à la protection des droits
propres de [celui-ci] en tant qu’associé des sociétés Africom-Zaïre et Afri-
containers-Zaïre ». En revanche, la Cour a déclaré la requête de la République
de Guinée irrecevable « en ce qu’elle a trait à la protection de M. Diallo pour
 es atteintes alléguées aux droits des sociétés Africom-Zaïre et Africontainers-
Zaïre ».
   7. Par ordonnance du 27 juin 2007, la Cour a fixé au 27 mars 2008 la date
d’expiration du délai pour le dépôt du contre-mémoire de la RDC. Cette pièce
a été dûment déposée dans le délai ainsi prescrit.
   8. Par ordonnance du 5 mai 2008, la Cour a autorisé la présentation d’une
 éplique par la Guinée et d’une duplique par la RDC, et a fixé respectivement
au 19 novembre 2008 et au 5 juin 2009 les dates d’expiration des délais pour le
dépôt de ces pièces. La réplique de la Guinée et la duplique de la RDC ont été
dûment déposées dans les délais ainsi prescrits.
   9. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après s’être renseignée auprès des Parties, que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   10. En raison des difficultés rencontrées dans le secteur du transport aérien à
 a suite de l’éruption volcanique s’étant produite en Islande dans le courant du
mois d’avril 2010, les audiences publiques qui, selon le calendrier initialement
arrêté, devaient se tenir du 19 au 23 avril 2010 ont eu lieu les 19, 26, 28 et
29 avril 2010. Au cours de ces audiences, ont été entendus en leurs plaidoiries et
 éponses :
Pour la Guinée : M. Mohamed Camara,
                 M. Luke Vidal,
                 M. Jean-Marc Thouvenin,
                 M. Mathias Forteau,
                 M. Samuel Wordsworth,
                 M. Daniel Müller,
                 M. Alain Pellet.
Pour la RDC :     M. Tshibangu Kalala.
  11. A l’audience, des questions ont été posées aux Parties par des membres

11

de la Cour, auxquelles il a été répondu oralement et par écrit conformément au
paragraphe 4 de l’article 61 du Règlement.

                                         *
  12. Dans la requête (seconde partie), les demandes ci-après ont été formulées
par la Guinée :
        « Au fond : Ordonner aux autorités de la République démocratique du
     Congo à présenter des excuses officielles et publiques à l’Etat de Guinée
     pour les nombreux torts qu’elles lui ont causés en la personne de son res-
     sortissant Ahmadou Sadio Diallo ;
        Constater le caractère certain, liquide et exigible des créances réclamées ;
        Constater que ces créances doivent être endossées par l’Etat congolais,
     conformément aux principes de la responsabilité internationale et de la res-
     ponsabilité civile ;
        Condamner l’Etat congolais à verser à l’Etat de Guinée, pour le compte
     de son ressortissant Diallo Ahmadou Sadio, les sommes de
     31 334 685 888,45 dollars des Etats-Unis et 14 207 082 872,7 Z couvrant les
     préjudices financiers subis par ledit ressortissant ;
        Verser également à l’Etat de Guinée des dommages-intérêts à hauteur
     de 15 % de la condamnation principale soit 4 700 202 883,26 dollars et
     2 131 062 430,9 Z ;
        Adjuger à l’Etat requérant les intérêts bancaires et moratoires aux taux
     respectifs de 15 % et 26 % l’an courant de la fin de l’année 1995 jusqu’à la
     date du parfait paiement ;
        Condamner également ledit Etat à restituer au requérant tous les biens
     non valorisés répertoriés dans la rubrique des créances diverses ;
        Ordonner à la République démocratique du Congo de présenter dans
     un délai d’un mois un échéancier acceptable de remboursement de ces
     montants ;
        A défaut de production de cet échéancier dans le délai indiqué ou en cas
     d’irrespect de celui qui serait produit, autoriser l’Etat de Guinée à saisir les
     biens de l’Etat congolais partout où ils se trouvent jusqu’à concurrence du
     principal et de l’accessoire de la condamnation.

       Mettre les frais et dépens de la présente procédure à la charge de l’Etat
     congolais. » (Les italiques sont dans l’original.)
  13. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
ées par les Parties :
Au nom du Gouvernement de la Guinée,
dans le mémoire :
       « La République de Guinée a l’honneur de conclure à ce qu’il plaise à la
     Cour internationale de Justice de dire et juger :
     1. qu’en procédant à l’arrestation arbitraire et à l’expulsion de son ressor-
        tissant, M. Ahmadou Sadio Diallo, en ne respectant pas, à cette occa-
        sion, son droit à bénéficier des dispositions de la convention de Vienne
        de [1963] sur les relations consulaires, en le soumettant à un traitement

12

         humiliant et dégradant, en le privant de l’exercice de ses droits de pro-
         priété et de direction des sociétés qu’il a fondées en RDC, en l’empê-
         chant de poursuivre le recouvrement des nombreuses créances qui lui
         sont dues, à lui-même et auxdites sociétés, tant par la RDC elle-même
         que par d’autres co-contractants, en ne s’acquittant pas de ses propres
         dettes envers lui et envers ses sociétés, la République démocratique du
         Congo a commis des faits internationalement illicites qui engagent sa
         responsabilité envers la République de Guinée ;
     2. que, de ce fait, la République démocratique du Congo est tenue à la
         réparation intégrale du préjudice subi par la République de Guinée en
         la personne de son ressortissant ;
     3. que cette réparation doit prendre la forme d’une indemnisation cou-
         vrant l’ensemble des dommages causés par les faits internationalement
         illicites de la République démocratique du Congo, y compris le manque
         à gagner, et comprendre des intérêts.
        La République de Guinée prie en outre la Cour de bien vouloir l’auto-
     riser à présenter une évaluation du montant de l’indemnité qui lui est due
     à ce titre par la République démocratique du Congo dans une phase ulté-
     rieure de la procédure au cas où les deux Parties ne pourraient s’accorder
     sur son montant dans un délai de six mois suivant le prononcé de l’arrêt. »

dans la réplique :
        « Pour les motifs exposés dans son mémoire et dans la présente réplique,
     la République de Guinée prie la Cour internationale de Justice de bien
     vouloir dire et juger :
     1. qu’en procédant à des arrestations arbitraires et à l’expulsion de son
         ressortissant, M. Ahmadou Sadio Diallo, en ne respectant pas, à cette
         occasion, son droit à bénéficier des dispositions de la convention de
         Vienne de 1963 sur les relations consulaires, en le soumettant à un trai-
         tement humiliant et dégradant, en le privant de l’exercice de ses droits
         de propriété, de contrôle et de direction des sociétés qu’il a fondées en
         RDC et dont il était l’unique associé, en l’empêchant de poursuivre à ce
         titre le recouvrement des nombreuses créances dues auxdites sociétés,
         tant par la RDC elle-même que par d’autres co-contractants, en procé-
         dant à l’expropriation de fait des propriétés de M. Diallo, la Républi-
         que démocratique du Congo a commis des faits internationalement
         illicites qui engagent sa responsabilité envers la République de Guinée ;
     2. que, de ce fait, la République démocratique du Congo est tenue à la
         réparation intégrale du préjudice subi par M. Diallo ou par la Répu-
         blique de Guinée en la personne de son ressortissant ;
     3. que cette réparation doit prendre la forme d’une indemnisation cou-
         vrant l’ensemble des dommages causés par les faits internationalement
         illicites de la République démocratique du Congo, y compris le manque
         à gagner, et comprendre des intérêts.
        La République de Guinée prie en outre la Cour de bien vouloir l’auto-
     riser à présenter une évaluation du montant de l’indemnité qui lui est due
     à ce titre par la République démocratique du Congo dans une phase ulté-
     rieure de la procédure au cas où les deux Parties ne pourraient s’accor-
     der sur son montant dans un délai de six mois suivant le prononcé de
     l’arrêt. »

13

Au nom du Gouvernement de la RDC,
dans le contre-mémoire :
        « A la lumière des arguments susmentionnés et de l’arrêt de la Cour du
     24 mai 2007 sur les exceptions préliminaires par lequel la Cour déclare la
     requête de la Guinée irrecevable en ce qu’elle a trait à la protection de
     M. Diallo pour les atteintes alléguées aux droits des sociétés Africom-Zaïre
     et Africontainers-Zaïre, l’Etat défendeur prie respectueusement la Cour de
     dire et juger que :
     1) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         individuels de M. Diallo en tant que personne ;
     2) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         propres de M. Diallo en tant qu’associé des sociétés Africom-Zaïre et
         Africontainers-Zaïre ;
     3) en conséquence, la requête de la République de Guinée n’est pas fondée
         en fait et en droit. »
dans la duplique :
        « Sous la réserve expresse de compléter et de commenter davantage ses
     moyens de fait et de droit et sans reconnaître aucune déclaration qui
     lui serait préjudiciable, l’Etat défendeur prie la Cour de dire et de juger
     que :
     1) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         individuels de M. Diallo en tant que personne ;
     2) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         propres de M. Diallo en tant qu’associé de la société Africontainers-
         Zaïre ou de prétendu associé de la société Africom-Zaïre ;
     3) en conséquence, la requête de la République de Guinée n’est pas fondée
         en fait et en droit. »
  14. Au cours de la procédure orale, les conclusions finales ci-après ont été
présentées par les Parties :
Au nom du Gouvernement de la Guinée,
à l’audience du 28 avril 2010 :
       « 1. Conformément aux motifs exposés dans son mémoire, sa réplique et
     lors des plaidoiries orales qui s’achèvent, la République de Guinée prie la
     Cour internationale de Justice de bien vouloir dire et juger :
     a) qu’en procédant à des arrestations arbitraires et à l’expulsion de son
         ressortissant, M. Ahmadou Sadio Diallo, en ne respectant pas, à cette
         occasion, son droit à bénéficier des dispositions de la convention de
         Vienne de 1963 sur les relations consulaires, en le soumettant à un trai-
         tement humiliant et dégradant, en le privant de l’exercice de ses droits
         de propriété, de contrôle et de direction des sociétés qu’il a fondées en
         RDC et dont il était l’unique associé, en l’empêchant de poursuivre à
         ce titre le recouvrement des nombreuses créances dues auxdites socié-
         tés, tant par la RDC elle-même que par d’autres co-contractants, en
         procédant à l’expropriation de fait des propriétés de M. Diallo, la

14

          République démocratique du Congo a commis des faits internationa-
          lement illicites qui engagent sa responsabilité envers la République de
          Guinée ;
     b) que, de ce fait, la République démocratique du Congo est tenue à la
          réparation intégrale du préjudice subi par M. Diallo ou par la Répu-
          blique de Guinée en la personne de son ressortissant ;
     c) que cette réparation doit prendre la forme d’une indemnisation cou-
         vrant l’ensemble des dommages causés par les faits internationalement
         illicites de la République démocratique du Congo, y compris le man-
         que à gagner, et comprendre des intérêts.
        2. La République de Guinée prie en outre la Cour de bien vouloir
     l’autoriser à présenter une évaluation du montant de l’indemnité qui lui est
     due à ce titre par la République démocratique du Congo dans une phase
     ultérieure de la procédure au cas où les deux Parties ne pourraient s’accor-
     der sur son montant dans un délai de six mois suivant le prononcé de
     l’arrêt. »
Au nom du Gouvernement de la RDC,
à l’audience du 29 avril 2010 :
        « A la lumière des arguments susmentionnés et de l’arrêt de la Cour du
     24 mai 2007 sur les exceptions préliminaires par lequel la Cour déclare la
     requête de la Guinée irrecevable en ce qu’elle a trait à la protection de
     M. Diallo pour les atteintes alléguées aux droits des sociétés Africom-Zaïre
     et Africontainers-Zaïre, l’Etat défendeur prie respectueusement la Cour de
     dire et juger que :
     1) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         individuels de M. Diallo en tant que personne ;
     2) la République démocratique du Congo n’a pas commis de faits inter-
         nationalement illicites envers la Guinée en ce qui concerne les droits
         propres de M. Diallo en tant qu’associé des sociétés Africom-Zaïre et
         Africontainers-Zaïre ;
     3) en conséquence, la requête de la République de Guinée n’est pas fondée
         en fait et en droit et donc qu’aucune réparation n’est due. »

                                     * * *

                       I. CONTEXTE FACTUEL GÉNÉRAL

   15. La Cour commencera par décrire brièvement le contexte factuel
dans lequel s’inscrit la présente affaire, contexte qu’elle a déjà évoqué
dans son arrêt sur les exceptions préliminaires en date du 24 mai 2007
 Ahmadou Sadio Diallo (République de Guinée c. République démocra-
 ique du Congo), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
p. 590-591, par. 13-15). Elle reviendra plus en détail sur chacun des faits
pertinents lorsqu’elle examinera les prétentions juridiques qui s’y ratta-
chent.
   16. M. Ahmadou Sadio Diallo, citoyen guinéen, s’est installé en RDC
en 1964. En 1974, il y a créé la société d’import/export Africom-Zaïre,

15

une société privée à responsabilité limitée (ci-après « SPRL ») de droit
zaïrois, enregistrée au registre du commerce de la ville de Kinshasa.
En 1979, M. Diallo participa, en tant que gérant de la société Africom-
Zaïre, à la création d’une SPRL de droit zaïrois spécialisée dans le trans-
port de marchandises par conteneurs, la société Africontainers-Zaïre.
Cette société fut enregistrée au registre du commerce de la ville de Kin-
shasa et M. Diallo en devint le gérant (voir paragraphes 105-113 ci-après).
   17. A la fin des années quatre-vingt, les sociétés Africom-Zaïre et Afri-
containers-Zaïre intentèrent, par l’intermédiaire de leur gérant, M. Diallo,
des recours à l’encontre de leurs partenaires commerciaux pour tenter de
recouvrer diverses créances. Les différents litiges opposant Africom-Zaïre
ou Africontainers-Zaïre à leurs partenaires commerciaux se poursuivirent
 out au long des années quatre-vingt-dix et restent pour l’essentiel non
résolus à ce jour (voir paragraphes 109, 114, 136 et 150 ci-après).
   18. Le 25 janvier 1988, M. Diallo fut arrêté et incarcéré. Le 28 jan-
vier 1989, le procureur général de Kinshasa ordonna la libération de
M. Diallo après le classement pour « inopportunité de poursuites » du
dossier judiciaire.
   19. Le 31 octobre 1995, le premier ministre zaïrois prit un décret
d’expulsion à l’encontre de M. Diallo. Le 5 novembre 1995, ce dernier fut
arrêté et mis en détention en vue de son expulsion. Après avoir été remis
en liberté et arrêté à nouveau, il fut finalement expulsé du territoire
congolais le 31 janvier 1996 (voir paragraphes 50-60 ci-après).
   20. Ayant déclaré, dans son arrêt du 24 mai 2007, la requête de la
République de Guinée recevable, d’une part, « en ce qu’elle a trait à la
protection des droits de M. Diallo en tant qu’individu » et, d’autre part,
« en ce qu’elle a trait à la protection des droits propres de [celui-ci] en tant
qu’associé des sociétés Africom-Zaïre et Africontainers-Zaïre » (voir para-
graphe 6 ci-dessus), la Cour se penchera successivement, ci-après, sur la
question de la protection des droits de M. Diallo en tant qu’individu
 voir paragraphes 21-98) et sur celle de la protection des droits propres de
celui-ci en tant qu’associé des sociétés Africom-Zaïre et Africontainers-
Zaïre (voir paragraphes 99-159). Elle examinera ensuite, à la lumière des
conclusions auxquelles elle sera parvenue sur ces questions, les demandes
de réparation présentées par la Guinée dans ses conclusions finales (voir
paragraphes 160-164).


     II. LA PROTECTION DES DROITS DE M. DIALLO EN TANT QU’INDIVIDU

  21. Dans le dernier état de ses conclusions, la Guinée soutient que
M. Diallo a été victime, en 1988-1989, de mesures d’arrestation et de
détention, de la part des autorités de la RDC, en violation du droit inter-
national, puis, en 1995-1996, de mesures d’arrestation, de détention et
d’expulsion elles aussi contraires au droit international. Elle en conclut
qu’elle est fondée à exercer la protection diplomatique, à cet égard, en
 aveur de son ressortissant.

16

   22. La RDC soutient que la demande relative aux faits de 1988-1989 a
été présentée tardivement et doit être par suite rejetée comme irrecevable.
Subsidiairement, la RDC soutient que ladite demande doit être rejetée
pour défaut d’épuisement des voies de recours internes ou, à défaut, reje-
 ée au fond. La RDC conteste que le traitement subi par M. Diallo
en 1995-1996 a violé ses obligations de droit international.
   23. La Cour doit donc se prononcer d’abord sur l’argument de la
RDC contestant la recevabilité de la demande relative aux faits de 1988-
1989, avant de pouvoir, le cas échéant, examiner le bien-fondé de ladite
demande. Elle devra ensuite examiner le bien-fondé des griefs invoqués
par la Guinée au soutien de sa demande relative aux faits de 1995-1996,
dont la recevabilité n’est plus en cause au stade actuel de la procédure.

     A. La demande relative aux mesures d’arrestation et de détention
              prises à l’égard de M. Diallo en 1988-1989

  24. Dans sa duplique, la RDC, après avoir affirmé que la Guinée
n’aurait, selon elle, introduit son chef de conclusions relatif aux faits sur-
venus en 1988-1989 que dans sa réplique, a contesté la recevabilité de
cette demande dans les termes suivants :
         « Il y a manifestement introduction d’une nouvelle demande par le
      biais de la réplique et changement subséquent de la requête à un
      stade inapproprié de la procédure. Cette nouvelle demande, qui n’a
      aucun lien avec la demande principale relative aux événements
      de 1995-1996 qui sont à la base du présent différend, ouvre à l’Etat
      [défendeur] le droit d’invoquer ici l’exception de non-épuisement des
      voies de recours internes disponibles dans l’ordre juridique congolais
      en ce qui concerne l’arrestation et la détention de 1988-1989. »
Cette objection a été réitérée par la RDC, en des termes voisins, dans le
cadre de la procédure orale.
   25. Ainsi formulée, l’objection de la défenderesse revient à contester
pour deux motifs distincts la recevabilité de la demande relative aux faits
de 1988-1989 : en premier lieu, cette demande aurait été présentée par la
Guinée à un stade de la procédure qui la rendrait tardive, eu égard à son
absence de lien suffisant avec la demande présentée dans la requête intro-
ductive d’instance ; en second lieu, cette demande se heurterait, en tout
état de cause, à l’exception tirée du défaut d’épuisement préalable, par
M. Diallo, des voies de recours disponibles au sein de l’ordre juridique
congolais.
   26. La Cour doit examiner d’abord la première de ces deux fins de
non-recevoir. Si elle conclut que la demande en cause est effectivement
 ardive, et doit être pour cette raison rejetée sans examen au fond, elle
n’aura pas besoin d’aller plus loin. Si au contraire elle conclut que cette
demande n’a pas été tardivement présentée, elle devra se demander si
 a RDC a le droit de soulever, à ce stade de la procédure, l’exception

17

de non-épuisement des voies de recours internes et, dans l’affirmative, si
cette exception est fondée.

                                       *
   27. Pour décider si la demande relative aux faits de 1988-1989 a été
présentée tardivement, la Cour doit d’abord rechercher à quel moment,
dans la présente instance, cette demande a été présentée pour la première
 ois.
   28. Il y a lieu, d’abord, de relever qu’aucun élément de la requête
 ntroductive d’instance, en date du 28 décembre 1998, ne se réfère aux
événements de 1988-1989.
   Certes, dans l’« objet du différend » tel que le définit ladite requête, il
est indiqué que M. Diallo a été « injustement incarcéré ... spolié ... puis
expulsé ». Mais il ressort clairement du document annexé à la requête (la
requête (seconde partie), voir paragraphe 1 ci-dessus) que l’« incarcéra-
 ion » dont il s’agit est celle qui a commencé le 5 novembre 1995 et qui se
serait terminée, après une brève interruption, selon la Guinée, par l’expul-
sion effective de M. Diallo le 31 janvier 1996 à l’aéroport de Kinshasa.
Nulle part, ni dans la requête stricto sensu ni dans son document annexe,
 l n’est question de l’arrestation et de la détention subies par M. Diallo
en 1988-1989.
   29. Ces faits ne sont pas davantage mentionnés dans le mémoire
déposé, en application de l’article 49, paragraphe 1, du Règlement, par la
Guinée le 23 mars 2001. Ledit mémoire consacre à la description des faits
qui ont donné naissance au différend des développements très substan-
 iels. En ce qui concerne les faits constitutifs d’« arrestation » et de « déten-
 ion », les événements de 1995-1996 sont précisément décrits, dans la
section intitulée « Les faits pertinents », alors que nulle mention n’est
 aite d’une détention subie par M. Diallo en 1988-1989. Sans doute, dans
 es « conclusions » finales du mémoire, est-il demandé à la Cour de dire
qu’« en procédant à l’arrestation arbitraire et à l’expulsion de ... M. Ahma-
dou Sadio Diallo » la RDC a commis des faits qui engagent sa responsa-
bilité internationale, sans autre précision quant à la date et à la nature de
 ’« arrestation arbitraire » en cause. Mais il est assez naturel que les
« conclusions » qu’un mémoire doit contenir aux termes de l’article 49,
paragraphe 1, du Règlement n’entrent pas dans le détail des faits,
puisqu’elles font suite à l’exposé des faits qu’exige également la même dis-
position du Règlement et qu’elles doivent se comprendre à la lumière de
cet exposé. Au cas particulier, l’« arrestation arbitraire » mentionnée dans
 es conclusions du mémoire de la Guinée ne peut être que celle que
M. Diallo aurait subie, selon la demanderesse, en 1995-1996 en vue de la
mise à exécution du décret d’expulsion pris à l’encontre de l’intéressé
en octobre 1995, et non pas celle que M. Diallo aurait subie en 1988-1989
et dont il n’est pas fait mention.
   30. C’est seulement dans les observations écrites de la demanderesse en
réponse aux exceptions préliminaires soulevées par la défenderesse, obser-

18

vations déposées le 7 juillet 2003, que sont mentionnées pour la première
 ois l’arrestation et la détention de M. Diallo en 1988-1989. Encore faut-il
relever que cette mention ne figure que dans le premier chapitre, intitulé
« Les faits pertinents », seulement dans le contexte du refus des autorités
zaïroises de payer des sommes à Africom-Zaïre, et qu’il n’est plus ques-
 ion de ces événements dans les chapitres suivants, consacrés à la discus-
sion, en droit, des exceptions d’irrecevabilité soulevées par la RDC.
   31. Aux yeux de la Cour, on ne saurait considérer que la demande
relative aux faits de 1988-1989 a été présentée par la Guinée dans ses
« observations écrites » du 7 juillet 2003. L’objet desdites observations
était de répondre aux exceptions d’irrecevabilité de la défenderesse,
conformément d’ailleurs aux prescriptions de l’article 79, paragraphe 5,
du Règlement dans sa version de 1978, applicable en l’espèce. En raison
du caractère préliminaire de ces exceptions, lesquelles avaient été présen-
 ées par la RDC dans le délai qui lui avait été fixé pour déposer son
contre-mémoire, la procédure sur le fond avait été suspendue à partir de
 a réception par le Greffe de l’acte contenant lesdites exceptions, en vertu
de l’article 79, paragraphe 3, du Règlement, dans sa rédaction applicable
à la présente instance. C’est pourquoi dans ses observations écrites
du 7 juillet 2003 la Guinée se bornait à conclure, in fine, à ce que la
Cour veuille bien « rejeter les exceptions préliminaires » et « déclarer la
requête ... recevable ». Se trouvant dans le cadre de la procédure incidente
ouverte par les exceptions préliminaires de la RDC, la Guinée ne pouvait
présenter aucune autre conclusion que celles qui portaient sur le mérite
desdites exceptions et le sort que la Cour devait leur réserver. On ne peut,
dans ces conditions, interpréter les « observations écrites » du 7 juillet 2003
comme introduisant dans le débat contentieux une demande addition-
nelle de l’Etat requérant. Il eût été, en outre, particulièrement difficile à la
défenderesse de parvenir à une telle interprétation, compte tenu de l’objet
de la procédure incidente. On ne saurait donc s’étonner de ce que dans la
procédure orale relative aux exceptions préliminaires, pas plus que dans
son contre-mémoire, la RDC n’ait fait allusion aux faits allégués par la
Guinée pour la période de 1988-1989.
   32. La Guinée a présenté pour la première fois sa demande relative
aux faits de 1988-1989 dans sa réplique, déposée le 19 novembre 2008,
postérieurement à l’arrêt de la Cour statuant sur les exceptions prélimi-
naires. La réplique expose en détail les circonstances de l’arrestation et de
 a détention de M. Diallo en 1988-1989, précise que cette « affaire ... fait
 ndubitablement partie des faits illicites à raison desquels la Guinée
entend engager la responsabilité internationale du défendeur », et indique
pour la première fois quelles seraient, du point de vue de la demande-
resse, les obligations internationales, notamment conventionnelles, qui
auraient été violées par la défenderesse à l’occasion des actes en cause. De
 açon significative, alors que dans les conclusions terminales de son
mémoire la Guinée priait la Cour de juger « qu’en procédant à l’arresta-
 ion arbitraire et à l’expulsion de ... M. Ahmadou Sadio Diallo ... la RDC
a commis des faits ... qui engagent sa responsabilité » (les italiques sont de

19

a Cour), les conclusions de la réplique sont formulées à l’identique, à la
différence près que les mots au singulier qui apparaissent en italiques ci-
dessus sont remplacés par le pluriel : « des arrestations arbitraires ».


   33. En réponse à l’objection de la RDC tirée du caractère tardif de la
demande qui est en discussion, la Guinée n’a donné aucune explication
quant aux raisons pour lesquelles cette demande a été introduite à un
stade si avancé de la procédure. Elle a fait cependant observer qu’au
paragraphe 45 de son arrêt du 24 mai 2007, statuant sur les exceptions
préliminaires soulevées par la défenderesse en la présente affaire, la Cour
a indiqué que :
     « dans son mémoire au fond, la Guinée a exposé en détail les viola-
     tions du droit international que la RDC aurait commises à l’égard
     de M. Diallo. Elle y invoque ainsi, entre autres, le fait que M. Diallo
     aurait été arrêté et détenu de manière arbitraire à deux reprises,
     en 1988 d’abord, et en 1995 ensuite. » (C.I.J. Recueil 2007 (II),
     p. 600, par. 45.)
    34. Dans le passage précité, la référence à l’arrestation et à la détention
de 1988 — parmi les faits qui auraient été exposés dans le mémoire — est
erronée. Cette erreur factuelle n’a eu aucune influence sur la conclusion à
 aquelle la Cour est parvenue en 2007, à savoir que la requête de la Gui-
née était recevable en tant qu’elle visait à exercer la protection diploma-
 ique de M. Diallo à raison des atteintes alléguées à ses droits individuels.
La Guinée n’a pas cherché à soutenir que la mention de l’année 1988
figurant au paragraphe 45 de l’arrêt de 2007 aurait un quelconque effet
obligatoire à l’égard de la Cour au stade actuel de la procédure, et de
 oute évidence elle n’en a pas, puisque le dispositif de l’arrêt n’eût pas été
différent si la mention erronée n’avait pas figuré dans le paragraphe pré-
cité.
    35. Ayant déterminé à quel moment exact la demande relative aux
 aits de 1988-1989 a été introduite dans l’instance, la Cour est à présent
en mesure de décider si cette demande doit être regardée comme tar-
dive et par suite irrecevable. En effet, l’arrêt rendu le 24 mai 2007 sur
 es exceptions préliminaires de la RDC ne fait pas obstacle à ce que la
défenderesse soulève à présent une objection tirée de ce que la demande
additionnelle aurait été présentée tardivement, puisque ladite demande
a été introduite, ainsi qu’il vient d’être dit, postérieurement à l’arrêt
de 2007.
    36. En ce qui concerne les demandes additionnelles introduites — par
une partie requérante — en cours d’instance, la Cour a développé une
 urisprudence à présent bien établie, qui prend appui sur les dispositions
pertinentes du Statut et du Règlement, à savoir l’article 40, paragraphe 1,
de celui-là, et les articles 38, paragraphe 2, et 49, paragraphe 1, de celui-
ci.
    37. L’article 40, paragraphe 1, du Statut de la Cour dispose que :

20

        « 1. Les affaires sont portées devant la Cour, selon le cas, soit par
     notification du compromis, soit par une requête, adressées au gref-
     fier ; dans les deux cas, l’objet du différend et les parties doivent être
     indiqués. » (Les italiques sont de la Cour.)
  L’article 38, paragraphe 2, du Règlement de la Cour dispose que :
        « 2. La requête indique autant que possible les moyens de droit
     sur lesquels le demandeur prétend fonder la compétence de la Cour ;
     elle indique en outre la nature précise de la demande et contient un
     exposé succinct des faits et moyens sur lesquels cette demande
     repose. » (Les italiques sont de la Cour.)
  L’article 49, paragraphe 1, du Règlement dispose que :
        « 1. Le mémoire contient un exposé des faits sur lesquels la de-
     mande est fondée, un exposé de droit et les conclusions. » (Les ita-
     liques sont de la Cour.)
   38. La Cour a considéré ces dispositions comme « essentielles au regard
de la sécurité juridique et de la bonne administration de la justice » (Cer-
 aines terres à phosphates à Nauru (Nauru c. Australie), exceptions pré-
 iminaires, arrêt, C.I.J. Recueil 1992, p. 267, par. 69). Elle a d’ailleurs
relevé qu’elles figuraient déjà, en substance, dans le texte du Statut de la
Cour permanente de Justice internationale adopté en 1920 et dans le texte
du premier Règlement de la même Cour adopté en 1922 (ibid.).
   39. Elle en a déduit que sont irrecevables les demandes additionnelles
 ormulées en cours d’instance et qui auraient pour effet, si elles étaient
prises en considération, de modifier « l’objet du différend initialement
porté devant [la Cour] selon les termes de la requête » (Différend ter-
ritorial et maritime entre le Nicaragua et le Honduras dans la mer des
Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 695,
par. 108). A cet égard, c’est la requête qui est pertinente, et le mémoire
 ui-même, « tout en pouvant éclaircir les termes de la requête, ne peut pas
dépasser les limites de la demande qu’elle contient » (Certaines terres à
phosphates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1992, p. 267, par. 69, citant l’ordonnance de la Cour per-
manente du 4 février 1933 rendue en l’affaire relative à l’Administration
du prince von Pless (ordonnance du 4 février 1933, C.P.J.I. série A/
B no 52, p. 14)). A fortiori, une demande formulée postérieurement au
mémoire, comme dans la présente affaire, ne saurait modifier l’objet du
différend tel qu’il est délimité par les termes de la requête.

  40. Toutefois, la Cour a aussi précisé que « la nouveauté d’une demande
n’est pas décisive en soi pour la question de la recevabilité », et que :

     « [a]fin de déterminer si une nouvelle demande introduite en cours
     d’instance est recevable, [elle] doit se poser la question de savoir si,
     « bien que formellement nouvelle, la demande en question ne peut

21

     être considérée comme étant matériellement incluse dans la demande
     originelle » » (Différend territorial et maritime entre le Nicaragua et
     le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras),
     arrêt, C.I.J. Recueil 2007 (II), p. 695, par. 110, citant partiellement
     Certaines terres à phosphates à Nauru (Nauru c. Australie), excep-
     tions préliminaires, arrêt, C.I.J. Recueil 1992, p. 265-266, par. 65).

   41. En d’autres termes, la demande nouvelle n’est pas irrecevable
 pso facto ; ce qui est décisif, c’est la nature du lien entre cette demande et
celle qui est formulée dans la requête introductive.
   A cet égard, la Cour a aussi eu l’occasion de préciser que, pour
conclure que la demande nouvelle était matériellement incluse dans la
demande originelle, « il ne suffit pas qu’existent entre elles des liens de
nature générale » (Différend territorial et maritime entre le Nicaragua et
 e Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 695, par. 110).
   L’arrêt rendu en l’affaire relative à Certaines terres à phosphates à
Nauru (Nauru c. Australie) (exceptions préliminaires, arrêt, C.I.J. Re-
cueil 1992) a dégagé deux critères alternatifs, en se référant d’ailleurs à
des affaires précédentes.
   Il faut soit que la demande additionnelle soit implicitement contenue
dans la requête (comme c’était le cas de l’une des conclusions finales du
demandeur dans l’affaire du Temple de Préah Vihéar (Cambodge
c. Thaïlande) (voir fond, arrêt, C.I.J. Recueil 1962, p. 36)), soit que cette
demande découle directement de la question qui fait l’objet de la requête
 comme ce fut le cas de l’une des conclusions finales du Nicaragua dans
 ’affaire du Différend territorial et maritime entre le Nicaragua et le Hon-
duras dans la mer des Caraïbes (Nicaragua c. Honduras) précitée,
par. 114).
   42. Ce sont ces critères que la Cour doit à présent mettre en œuvre en
 ’espèce, afin de déterminer si la demande de la Guinée relative aux faits
survenus en 1988-1989, qui est « formellement nouvelle » par rapport à la
demande initiale, est recevable.
   43. Il ne paraît pas possible à la Cour de considérer que cette demande
était « implicitement contenue » dans la demande initiale telle qu’exposée
dans la requête. Si l’on met de côté les atteintes alléguées aux droits des
sociétés possédées par M. Diallo, relativement auxquelles la requête a été
 ugée irrecevable par l’arrêt rendu sur les exceptions préliminaires, et les
atteintes aux droits propres de M. Diallo comme associé, dont il sera
question plus loin, la demande initiale portait sur les atteintes aux droits
 ndividuels de M. Diallo qui auraient résulté, selon la Guinée, des mesu-
res d’arrestation, de détention et d’expulsion prises à son encontre en 1995-
1996. On ne voit pas comment des allégations relatives à d’autres mesures
d’arrestation et de détention, prises à un autre moment et dans un autre
contexte, pourraient être regardées comme « implicitement contenues »
dans la requête visant les faits de 1995-1996. Il en va d’autant plus ainsi
que les arrestations subies par M. Diallo en 1988-1989, d’abord, et

22

en 1995-1996, ensuite, sont intervenues sur des bases juridiques complè-
 ement différentes. Sa première détention a été subie dans le cadre d’une
enquête criminelle, ouverte par le parquet général de Kinshasa du chef
d’escroquerie. La seconde a été ordonnée aux fins de mettre à exécution
un décret d’expulsion, c’est-à-dire dans le cadre d’une procédure admi-
nistrative. Il en résulte, entre autres conséquences, que les règles interna-
 ionales applicables — que la RDC est accusée d’avoir violées — sont
partiellement différentes, et que les voies de recours internes dont l’épui-
sement préalable conditionne en principe l’exercice de la protection diplo-
matique sont également de nature différente.
   44. Ce dernier point mérite spécialement de retenir l’attention. Dès
 ors que, comme il a été dit plus haut, la demande nouvelle n’a été intro-
duite qu’au stade de la réplique, la défenderesse n’était plus en mesure de
 ui opposer des exceptions préliminaires, lesquelles ne pouvaient être pré-
sentées, selon les dispositions de l’article 79 du Règlement applicables à
 ’instance, que dans le délai fixé pour le dépôt du contre-mémoire (et ne
peuvent l’être, selon les dispositions en vigueur depuis le 1er février 2001,
que dans les trois mois suivant le dépôt du mémoire). Or, le droit pour la
partie défenderesse de présenter des exceptions préliminaires, c’est-à-dire
des exceptions sur lesquelles la Cour est tenue de rendre un arrêt avant
que ne s’engage le débat au fond (voir Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), excep-
 ions préliminaires, arrêt, C.I.J. Recueil 1998, p. 26, par. 47), est un droit
procédural fondamental. Ce droit est lésé si l’Etat requérant présente une
demande matériellement nouvelle postérieurement au contre-mémoire,
c’est-à-dire à un moment où le défendeur peut encore soulever des objec-
 ions à la recevabilité ou à la compétence, mais plus des exceptions pré-
 iminaires. C’est encore plus vrai dans une affaire de protection diploma-
 ique si, comme en l’espèce, la demande additionnelle se rapporte à des
 aits au sujet desquels les voies de recours disponibles dans l’ordre interne
sont différentes de celles qui pouvaient être mises en œuvre relativement
aux faits en cause dans la demande initiale.
   45. On ne saurait donc dire que la demande additionnelle relative aux
 aits de 1988-1989 était « implicitement contenue » dans la requête initiale.
   46. Pour des raisons analogues, la Cour n’aperçoit aucune possibilité
de considérer la demande nouvelle comme « découlant directement de la
question qui fait l’objet de la requête ». A l’évidence, le seul fait que deux
questions sont proches par leur objet, en ce sens qu’elles portent sur des
 aits plus ou moins similaires et ont trait à des droits analogues, ne per-
met pas de conclure que l’une découle de l’autre. Au demeurant, comme
 l a déjà été souligné, les faits en cause dans les détentions subies par
M. Diallo en 1988-1989 et en 1995-1996 sont d’une nature différente, le
cadre juridique de droit interne est distinct dans chaque cas, et les droits
garantis par le droit international sont loin de coïncider parfaitement. Il
serait d’autant plus insolite de regarder la demande relative aux faits
de 1988-1989 comme « découlant directement » de la question faisant

23

 ’objet de la requête que les faits auxquels se rapporte cette demande, et
qui étaient parfaitement connus de la Guinée à la date d’introduction de
 a requête, sont bien antérieurs à ceux au sujet desquels la requête a été
présentée, dans sa partie relative à la violation alléguée des droits indivi-
duels de M. Diallo.
   47. Pour l’ensemble des motifs qui précèdent, la Cour conclut que la
demande relative aux mesures d’arrestation et de détention dont M. Diallo
a fait l’objet en 1988-1989 est irrecevable.
   48. Eu égard à la conclusion qui précède, il n’y a pas lieu pour la Cour
de se demander si la RDC a le droit, au stade actuel de la procédure,
d’opposer l’exception de non-épuisement des voies de recours internes
à la demande en question, ni, dans l’affirmative, si cette exception est
 ondée.

     B. La demande relative aux mesures d’arrestation, de détention
        et d’expulsion prises à l’égard de M. Diallo en 1995-1996

1. Les faits
   49. Certains des faits relatifs aux mesures d’arrestation, de détention et
d’expulsion prises à l’égard de M. Diallo entre octobre 1995 et jan-
vier 1996 sont admis par les deux Parties ; d’autres, en revanche, sont
controversés.
   50. Les faits sur lesquels les deux Parties sont d’accord sont les sui-
vants.
   Un décret d’expulsion a été pris le 31 octobre 1995 à l’encontre de
M. Diallo. Ce décret, signé par le premier ministre du Zaïre, était ainsi
motivé : « la présence et la conduite [de M. Diallo] ont compromis et
continuent à compromettre l’ordre public zaïrois, spécialement en matière
économique, financière et monétaire ».
   Le 5 novembre 1995, à la suite de la décision précitée et en vue de sa
mise à exécution, M. Diallo a été arrêté et placé en détention dans les
 ocaux des services de l’immigration.
   Le 10 janvier 1996, M. Diallo a été remis en liberté.
   Le 31 janvier 1996, M. Diallo a été expulsé à destination d’Abidjan,
par un vol au départ de l’aéroport de Kinshasa. Il a reçu notification d’un
procès-verbal, établi le même jour, indiquant qu’il faisait l’objet d’une
mesure de « refoulement pour séjour irrégulier ».
   51. En revanche, les Parties divergent nettement en ce qui concerne,
d’une part, la situation de M. Diallo entre le 5 novembre 1995, date de sa
première arrestation, et sa remise en liberté du 10 janvier 1996, et, d’autre
part, sa situation pendant la période qui a séparé cette dernière date de
son expulsion effective le 31 janvier 1996.
   En ce qui concerne la première période, la Guinée soutient que
M. Diallo est resté détenu de façon ininterrompue : il aurait ainsi subi une
détention de soixante-six jours d’affilée. La RDC soutient au contraire
que M. Diallo a été libéré dès le 7 novembre 1995 — soit deux jours après

24

son arrestation — et placé sous surveillance. Selon la RDC, ayant repris
ses activités nuisibles à l’ordre public, il aurait été arrêté à nouveau, à une
date non précisée mais en tout cas non antérieure au 2 janvier 1996. Il
aurait été remis en liberté une seconde fois le 10 janvier 1996, faute pour
 e service de l’immigration de pouvoir trouver un vol en partance pour
Conakry dans le délai légal de huit jours suivant sa dernière arrestation.
Ainsi, selon la RDC, M. Diallo n’aurait été détenu, au cours de la pre-
mière période en cause, que deux jours une première fois et pas plus de
huit jours une seconde fois.
   En ce qui concerne la période allant du 10 janvier au 31 janvier 1996,
 a Guinée soutient que M. Diallo a été arrêté à nouveau le 14 jan-
vier 1996, sur ordre du premier ministre congolais visant à la mise à exé-
cution du décret d’expulsion, et maintenu en détention jusqu’à son renvoi
à l’aéroport de Kinshasa le 31 janvier suivant, soit pendant encore dix-
sept jours. La RDC, en revanche, affirme que M. Diallo est resté libre du
10 janvier au 25 janvier 1996, date à laquelle il a été interpellé pour être
expulsé quelques jours plus tard, le 31 du même mois.
   52. Les Parties divergent aussi sur la manière dont M. Diallo a été
 raité au cours de ses périodes de privation de liberté, encore que sur cet
aspect du différend le désaccord porte moins sur les faits eux-mêmes que
sur leur qualification. Selon la Guinée, M. Diallo aurait été détenu dans
des conditions précaires et pénibles, il n’aurait pu être nourri que grâce
aux visites que lui rendaient ses proches, et aurait subi des menaces de
mort de la part des personnes chargées d’assurer sa garde. La RDC
conteste ce dernier point ; pour le surplus, elle soutient que les conditions
de détention de M. Diallo n’équivalaient pas à des traitements inhumains
et dégradants contraires au droit international.

                                      *
   53. En présence d’un désaccord entre les Parties portant sur la maté-
rialité des faits pertinents aux fins du jugement de l’affaire, la Cour doit
d’abord s’interroger sur la question de la charge de la preuve.
   54. En règle générale, il appartient à la partie qui allègue un fait au
soutien de ses prétentions de faire la preuve de l’existence de ce fait (voir,
en dernier lieu, l’arrêt rendu en l’affaire relative à des Usines de pâte à
papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J.
Recueil 2010 (I), p. 71, par. 162).
   Mais on aurait tort de considérer cette règle, inspirée de l’adage onus
probandi incumbit actori, comme une règle absolue, applicable en toute
circonstance. L’établissement de la charge de la preuve dépend, en réalité,
de l’objet et de la nature de chaque différend soumis à la Cour ; il varie en
 onction de la nature des faits qu’il est nécessaire d’établir pour les
besoins du jugement de l’affaire.
   55. En particulier, lorsque, comme en l’espèce, il est allégué qu’une
personne n’a pas bénéficié, de la part d’une autorité publique, de cer-
 aines garanties procédurales auxquelles elle avait droit, on ne saurait, en

25

règle générale, exiger du demandeur qu’il prouve le fait négatif qu’il invo-
que. Une autorité publique est en général à même de démontrer qu’elle a
bien suivi les procédures appropriées et respecté les garanties exigées par
 e droit — si tel a été le cas — en produisant des documents qui font la
preuve des actes qui ont été accomplis. Toutefois, on ne saurait déduire
dans tous les cas, de ce que le défendeur n’est pas à même de prouver
 ’exécution d’une obligation procédurale, qu’il l’a méconnue : cela dépend
beaucoup de la nature exacte de l’obligation en cause ; certaines suppo-
sent normalement l’établissement de documents écrits, d’autres non.
L’ancienneté des faits doit également être prise en compte.

  56. C’est à la Cour qu’il appartient d’apprécier la valeur de l’ensemble
des éléments de preuve produits par les deux parties et dûment soumis au
débat contradictoire, en vue de parvenir à ses conclusions. En somme,
quand il s’agit d’établir des faits tels que ceux qui sont en cause dans la
présente affaire, aucune des parties ne supporte à elle seule la charge de la
preuve.
  57. C’est en s’inspirant des considérations qui précèdent que la Cour
va à présent se prononcer sur les faits qui restent controversés entre les
Parties.


                                      *

   58. La Cour n’est pas convaincue par l’allégation de la RDC selon
 aquelle M. Diallo aurait été libéré dès le 7 novembre 1995 pour n’être
arrêté à nouveau qu’au début du mois de janvier 1996, avant d’être
remis en liberté le 10 janvier. Cette appréciation s’appuie sur les raisons
suivantes.
   Deux documents figurent au dossier, qui prouvent l’incarcération de
M. Diallo le 5 novembre 1995 et sa remise en liberté le 10 janvier 1996 : il
s’agit du « billet d’écrou » portant la première de ces deux dates et du
« billet de mise en liberté » portant la seconde. S’il était vrai, comme le
prétend la RDC, qu’entre ces deux dates M. Diallo a été une première
 ois libéré puis de nouveau arrêté, on ne comprendrait guère que la défen-
deresse ait été incapable de produire des documents administratifs — ou
quelque autre élément de preuve — de nature à établir la réalité de ces
 aits. Il est vrai que le 30 novembre 1995, soit à une date à laquelle selon
 a version des faits présentée par la RDC M. Diallo se trouvait en liberté,
alors que selon les allégations de la Guinée il était incarcéré, l’intéressé a
écrit une lettre au premier ministre et au ministre des finances zaïrois
pour leur transmettre les dossiers des créances revendiquées par ses socié-
 és, dans laquelle il ne fait pas référence à sa détention. Mais l’existence
de cette correspondance est loin de prouver, contrairement à ce que
soutient la RDC, que M. Diallo se trouvait à cette date en liberté. Il est
constant que M. Diallo a pu, au cours de ses périodes de privation de
 iberté, largement communiquer avec l’extérieur, et qu’il n’était pas em-

26

pêché de correspondre par courrier. La lettre du 30 novembre 1995 n’est
donc aucunement décisive.
   59. En conséquence, la Cour conclut que M. Diallo est resté détenu
du 5 novembre 1995 au 10 janvier 1996, soit soixante-six jours sans inter-
ruption.
   60. En revanche, la Cour ne retient pas l’affirmation de la demande-
resse selon laquelle M. Diallo aurait été à nouveau arrêté le 14 jan-
vier 1996 et serait demeuré détenu jusqu’à son expulsion le 31 janvier
suivant. Cette allégation, contestée par la défenderesse, n’est étayée par
aucun commencement de preuve ; la Cour observe d’ailleurs que dans
 a procédure écrite la Guinée avait situé la date de cette prétendue arres-
 ation au 17 et non au 14 janvier. La Cour ne saurait donc tenir pour
établie la seconde période de détention d’une durée de dix-sept jours
 nvoquée par la demanderesse. Toutefois, la RDC ayant admis que
M. Diallo se trouvait détenu, au plus tard, le 25 janvier 1996, la Cour
 iendra pour établi que l’intéressé a été détenu entre le 25 et le 31 janvier
1996.
   61. Pas davantage la Cour ne peut-elle retenir les allégations de mena-
ces de mort qui auraient été proférées à l’encontre de M. Diallo par ses
gardiens, faute pour ces allégations d’être étayées par un quelconque
commencement de preuve.
   62. En ce qui concerne la question du respect par les autorités de la
RDC de leurs obligations au titre de l’article 36, paragraphe 1, alinéa b),
de la convention de Vienne sur les relations consulaires, les faits perti-
nents seront examinés plus loin, lorsque la Cour abordera cette question
 voir paragraphes 90-97 ci-après).

2. L’examen des faits au regard du droit international applicable
   63. La Guinée soutient que les conditions dans lesquelles M. Diallo a
été arrêté, détenu et expulsé en 1995-1996 constituent une méconnais-
sance par la RDC de ses obligations internationales à plusieurs titres.
   En premier lieu, l’expulsion de M. Diallo aurait méconnu l’article 13
du Pacte international relatif aux droits civils et politiques (ci-après le
« Pacte ») du 16 décembre 1966, auquel la Guinée et la RDC sont deve-
nues parties respectivement le 24 avril 1978 et le 1er février 1977, ainsi que
 ’article 12, paragraphe 4, de la Charte africaine des droits de l’homme et
des peuples (ci-après la « Charte africaine ») du 27 juin 1981, entrée en
vigueur pour la Guinée le 21 octobre 1986, et pour la RDC le 28 octo-
bre 1987.
   En deuxième lieu, l’arrestation et la détention de M. Diallo auraient
violé l’article 9, paragraphes 1 et 2, du Pacte, ainsi que l’article 6 de la
Charte africaine.
   En troisième lieu, M. Diallo aurait subi des conditions de détention
assimilables à des traitements inhumains ou dégradants prohibés par le
droit international.
   En quatrième lieu et enfin, M. Diallo n’aurait pas été informé, lors de

27

son arrestation, de son droit à solliciter l’assistance consulaire de son
pays, en violation de l’article 36, paragraphe 1, alinéa b), de la conven-
 ion de Vienne sur les relations consulaires du 24 avril 1963, entrée en
vigueur à l’égard de la Guinée le 30 juillet 1988 et à l’égard de la RDC le
14 août 1976.
   La Cour examinera successivement le bien-fondé de chacune de ces
assertions.

  a) La violation alléguée de l’article 13 du Pacte et de l’article 12, para-
     graphe 4, de la Charte africaine

  64. L’article 13 du Pacte est ainsi rédigé :
        « Un étranger qui se trouve légalement sur le territoire d’un Etat
     partie au présent Pacte ne peut en être expulsé qu’en exécution d’une
     décision prise conformément à la loi et, à moins que des raisons
     impérieuses de sécurité nationale ne s’y opposent, il doit avoir la
     possibilité de faire valoir les raisons qui militent contre son expulsion
     et de faire examiner son cas par l’autorité compétente, ou par une ou
     plusieurs personnes spécialement désignées par ladite autorité, en se
     faisant représenter à cette fin. »
En termes voisins, l’article 12, paragraphe 4, de la Charte africaine dis-
pose que :
       « L’étranger légalement admis sur le territoire d’un Etat partie à la
     présente Charte ne pourra en être expulsé qu’en vertu d’une décision
     conforme à la loi. »
   65. Il résulte des termes mêmes des deux dispositions précitées que
 ’expulsion d’un étranger qui se trouve légalement sur le territoire d’un
Etat partie à ces instruments ne peut être compatible avec les obligations
 nternationales de cet Etat qu’à la condition qu’elle soit prononcée confor-
mément à « la loi », c’est-à-dire au droit national applicable en la matière.
Le respect du droit interne conditionne ici, dans une certaine mesure,
celui du droit international. Mais il est clair que, si la « conformité à la
 oi » ainsi définie est une condition nécessaire du respect des dispositions
précitées, elle n’en est pas la condition suffisante. D’une part, il faut que
 a loi nationale applicable soit elle-même compatible avec les autres exi-
gences du Pacte et de la Charte africaine ; d’autre part, une expulsion ne
doit pas revêtir un caractère arbitraire, la protection contre l’arbitraire
étant au cœur des droits garantis par les normes internationales de pro-
 ection des droits de l’homme, notamment celles contenues dans les deux
 raités applicables en l’espèce.
   66. L’interprétation qui précède est pleinement corroborée par la juris-
prudence du Comité des droits de l’homme institué par le Pacte en vue de
veiller au respect de cet instrument par les Etats parties (voir, par exem-
ple, en ce sens : Maroufidou c. Suède, no 58/1979, par. 9.3 ; Comité des

28

droits de l’homme, observation générale no 15 : situation des étran-
gers au regard du Pacte).
   Le Comité des droits de l’homme a, depuis sa création, développé une
 urisprudence interprétative considérable, notamment à l’occasion des
constatations auxquelles il procède en réponse aux communications indi-
viduelles qui peuvent lui être adressées à l’égard des Etats parties au pre-
mier Protocole facultatif, ainsi que dans le cadre de ses « Observations
générales ».
   Bien que la Cour ne soit aucunement tenue, dans l’exercice de ses fonc-
 ions judiciaires, de conformer sa propre interprétation du Pacte à celle
du Comité, elle estime devoir accorder une grande considération à l’inter-
prétation adoptée par cet organe indépendant, spécialement établi en vue
de superviser l’application de ce traité. Il en va de la nécessaire clarté et
de l’indispensable cohérence du droit international ; il en va aussi de la
sécurité juridique, qui est un droit pour les personnes privées bénéficiaires
des droits garantis comme pour les Etats tenus au respect des obligations
conventionnelles.
   67. De même, lorsque la Cour est appelée, comme en l’espèce, à faire
application d’un instrument régional de protection des droits de l’homme,
elle doit tenir dûment compte de l’interprétation dudit instrument adopté
par les organes indépendants qui ont été spécialement créés, si tel a été le
cas, en vue de contrôler la bonne application du traité en cause. En
 ’espèce, l’interprétation de l’article 12, paragraphe 4, de la Charte afri-
caine qui est retenue ci-dessus est conforme à la jurisprudence de la com-
mission africaine des droits de l’homme et des peuples, instituée par l’arti-
cle 30 de ladite Charte (voir, par exemple : Kenneth Good c. République
du Botswana, no 313/05, par. 204 ; Organisation mondiale contre la tor-
 ure et Association internationale des juristes démocrates, Commission
 nternationale des juristes, Union interafricaine des droits de l’homme
c. Rwanda, nos 27/89, 46/91, 49/91, 99/93).
   68. La Cour note en outre que l’interprétation, par la Cour euro-
péenne des droits de l’homme et la Cour interaméricaine des droits de
 ’homme, de l’article premier du protocole no 7 et de l’article 22, para-
graphe 6, respectivement, à la convention (européenne) de sauvegarde des
droits de l’homme et des libertés fondamentales et de la convention amé-
ricaine relative aux droits de l’homme — dont les dispositions sont pro-
ches, en substance, de celles du Pacte et de la Charte africaine que la
Cour applique en la présente espèce — est en cohérence avec ce qui a été
dit, au paragraphe 65 ci-dessus, à propos de ces dernières dispositions.
   69. Selon la Guinée, la décision d’expulsion prise à l’encontre de
M. Diallo a d’abord méconnu l’article 13 du Pacte et l’article 12, para-
graphe 4, de la Charte africaine parce qu’elle n’a pas été prise en confor-
mité avec le droit interne congolais pour trois raisons : elle aurait dû être
signée par le président de la République et non par le premier ministre ;
elle aurait dû être précédée de la consultation de la commission nationale
d’immigration ; elle aurait dû exprimer les motifs de l’expulsion, ce qu’elle
n’a pas fait.

29

   70. La Cour n’est pas convaincue par le premier argument. Il est vrai
que l’article 15 de l’ordonnance-loi zaïroise du 12 septembre 1983 relative
à la police des étrangers, dans sa rédaction alors en vigueur, confiait au
président de la République, et non au premier ministre, le pouvoir
d’expulser un étranger. Mais la RDC expose que, depuis l’entrée en
vigueur de l’acte constitutionnel du 9 avril 1994, les pouvoirs conférés par
des dispositions législatives particulières au président de la République
ont été considérés comme transférés au premier ministre — alors même
que ces dispositions n’auraient pas été formellement modifiées — en vertu
de l’article 80, deuxième alinéa, de la nouvelle Constitution, qui prévoit
que « le premier ministre exerce le pouvoir réglementaire par voie de
décrets délibérés en Conseil des ministres ».
   La Cour rappelle qu’il appartient à chaque Etat, au premier chef,
d’interpréter son droit interne. La Cour n’a pas, en principe, le pouvoir
de substituer sa propre interprétation à celle des autorités nationales,
notamment lorsque cette interprétation émane des plus hautes juridic-
 ions internes (voir, pour ce dernier cas, Emprunts serbes, arrêt no 14,
1929, C.P.J.I. série A no 20, p. 46, et Emprunts brésiliens, arrêt no 15,
1929, C.P.J.I. série A no 21, p. 124 ). Exceptionnellement, si un Etat pro-
pose de son droit interne une interprétation manifestement erronée,
notamment afin d’en tirer avantage dans une affaire pendante, il appar-
 ient à la Cour de retenir l’interprétation qui lui paraît correcte.
   71. Tel n’est pas le cas en l’espèce. L’interprétation de sa Constitution
présentée par la RDC, d’où il résulte que l’article 80, deuxième alinéa,
produit certains effets sur les lois déjà en vigueur à la date d’adoption de
 adite Constitution, ne paraît pas manifestement erronée. Il n’a pas été
contesté que ladite interprétation a bien correspondu, à l’époque consi-
dérée, à la pratique générale des pouvoirs publics constitutionnels. La
RDC a versé au dossier, à cet égard, plusieurs autres décrets d’expulsion
pris à la même époque et tous signés par le premier ministre. Dès lors,
même s’il serait théoriquement possible de discuter le bien-fondé de cette
 nterprétation, il n’appartient certainement pas à la Cour d’adopter, pour
 es besoins du jugement de la présente affaire, une interprétation diffé-
rente du droit interne congolais. On ne saurait donc conclure que le
décret d’expulsion de M. Diallo n’a pas été pris « conformément à la loi »
pour la raison qu’il a été signé par le premier ministre.
   72. En revanche, la Cour est d’avis que ce décret n’a pas respecté les
prescriptions de la législation congolaise pour deux autres raisons.
   En premier lieu, il n’a pas été précédé de la consultation de la commis-
sion nationale d’immigration, dont l’avis est requis par l’article 16 de
 ’ordonnance-loi susmentionnée sur la police des étrangers avant toute
mesure d’expulsion prise à l’encontre d’un étranger titulaire d’une carte
de résidence. La RDC n’a contesté ni que la situation de M. Diallo le
 aisait entrer dans le champ d’application de cette disposition, ni que la
consultation de la commission a été omise. Cette omission est corroborée
par l’absence de visa de l’avis de la commission dans le décret, alors que
 ous les autres décrets d’expulsion versés au dossier visent expressément

30

un tel avis, conformément d’ailleurs au même article 16 de l’ordonnance-
 oi, qui dispose in fine que la décision « fait mention de la consultation de
 a commission ».
   En deuxième lieu, le décret d’expulsion aurait dû être « motivé » en
vertu de l’article 15 de l’ordonnance-loi de 1983, c’est-à-dire indiquer les
motifs de la décision prise. Or, force est de constater que la motivation
générale et stéréotypée figurant dans le décret ne saurait être d’aucune
manière regardée comme satisfaisant aux exigences de la législation. Le
décret se borne à indiquer que « la présence et la conduite [de M. Diallo]
ont compromis et continuent à compromettre l’ordre public zaïrois, spé-
cialement en matière économique, financière et monétaire ». La première
partie de cette phrase ne fait que paraphraser la condition légale de toute
mesure d’expulsion selon le droit congolais, puisque l’article 15 de l’ordon-
nance-loi de 1983 permet l’expulsion d’un étranger « qui, par sa présence
ou par sa conduite, compromet ou menace de compromettre la tranquil-
 ité ou l’ordre public ». Quant à la seconde partie, elle apporte certes un
complément, mais d’une nature tellement vague qu’il ne permet pas du
 out de savoir en raison de quelles activités la présence de M. Diallo a été
estimée propre à menacer l’ordre public (dans le même sens, mutatis
mutandis, voir Certaines questions concernant l’entraide judiciaire en matière
pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 231, par. 152).
   La formule employée par l’auteur du décret équivaut donc à une
absence de motivation de la mesure d’expulsion.
   73. La Cour conclut donc que sur deux points importants, relatifs à
des garanties procédurales conférées aux étrangers par le droit congolais,
et qui visent à protéger les personnes concernées contre le risque d’arbi-
 raire, l’expulsion de M. Diallo n’a pas été prononcée « conformément à
 a loi ».
   En conséquence, indépendamment de la question de savoir si cette
expulsion était justifiée sur le fond, question sur laquelle la Cour revien-
dra dans la suite du présent arrêt, la mesure litigieuse a violé l’article 13
du Pacte et l’article 12, paragraphe 4, de la Charte africaine.
   74. En outre, la Cour estime que la Guinée est fondée à soutenir que le
droit reconnu par l’article 13 à l’étranger qui est sous le coup d’une
mesure d’expulsion de « faire valoir les raisons qui militent contre son
expulsion et de faire examiner son cas par l’autorité compétente » n’a pas
été respecté dans le cas de M. Diallo.
   Il est constant, en effet, que ni avant la signature du décret d’expulsion
du 31 octobre 1995, ni postérieurement à cette signature mais avant la
mise à exécution dudit décret le 31 janvier 1996, M. Diallo n’a été mis en
mesure de faire valoir sa défense devant une autorité publique compé-
 ente pour prendre en considération ses arguments et décider de la suite
appropriée qu’il convenait de leur donner.
   Certes, comme la RDC l’a relevé, l’article 13 du Pacte fait une excep-
 ion au droit pour l’étranger de faire valoir ses raisons dans le cas où « des
raisons impérieuses de sécurité nationale » s’y opposent. La défenderesse
soutient que tel était précisément le cas en l’espèce. Mais elle n’a fourni à

31

 a Cour aucun élément tangible de nature à établir l’existence de ces « rai-
sons impérieuses ». Sans doute est-ce en principe aux autorités nationales
qu’il appartient d’apprécier les motifs d’ordre public qui peuvent justifier
 ’adoption de telle ou telle mesure de police. Mais, lorsqu’il s’agit d’écar-
 er une importante garantie procédurale prévue par un traité internatio-
nal, on ne saurait s’en remettre purement et simplement à l’Etat en cause
quant à l’appréciation des conditions qui permettent d’écarter, de manière
exceptionnelle, ladite garantie. Il appartient à l’Etat de démontrer que les
« raisons impérieuses » exigées par le Pacte existaient, ou à tout le moins
que l’on pouvait conclure raisonnablement qu’elles existaient compte
 enu des circonstances qui entouraient la mesure d’expulsion.

  En l’espèce, une telle démonstration n’a pas été faite par la défende-
resse.
  Pour ce motif également, la Cour conclut que l’article 13 du Pacte a été
violé eu égard aux conditions dans lesquelles M. Diallo a été expulsé.


     b) La violation alléguée de l’article 9, paragraphes 1 et 2, du Pacte et
        de l’article 6 de la Charte africaine
  75. Aux termes de l’article 9, paragraphes 1 et 2, du Pacte :
          « 1. Tout individu a droit à la liberté et à la sécurité de sa per-
       sonne. Nul ne peut faire l’objet d’une arrestation ou d’une détention
       arbitraire. Nul ne peut être privé de sa liberté, si ce n’est pour des
       motifs et conformément à la procédure prévus par la loi.
          2. Tout individu arrêté sera informé, au moment de son arresta-
       tion, des raisons de cette arrestation et recevra notification, dans le
       plus court délai, de toute accusation portée contre lui. »
  Aux termes de l’article 6 de la Charte africaine :
         « Tout individu a droit à la liberté et à la sécurité de sa personne.
       Nul ne peut être privé de sa liberté sauf pour des motifs et dans des
       conditions préalablement déterminés par la loi ; en particulier nul ne
       peut être arrêté ou détenu arbitrairement. »
   76. Selon la Guinée, les dispositions précitées ont été violées à l’occa-
sion des arrestations et de la détention de M. Diallo en 1995-1996 aux
fins de l’exécution du décret d’expulsion, pour plusieurs raisons.
   En premier lieu, les privations de liberté qu’il a subies n’ont pas eu lieu
« conformément à la procédure prévu[e] par la loi » au sens de l’article 9,
paragraphe 1, du Pacte, ni « dans [les] conditions préalablement détermi-
né[e]s par la loi » au sens de l’article 6 de la Charte africaine.

  En deuxième lieu, ces privations de liberté étaient « arbitraires » au sens
de ces dispositions.
  En troisième lieu, M. Diallo n’a pas été, au moment de ses arrestations,

32

 nformé des raisons de celles-ci, ni n’a reçu notification des accusations
portées contre lui, ce qui a constitué une violation de l’article 9, paragra-
phe 2, du Pacte.
   La Cour examinera successivement le bien-fondé de chacune de ces
assertions.
   77. Au préalable, il y a lieu de faire une remarque d’ordre général. Les
dispositions de l’article 9, paragraphes 1 et 2, du Pacte, ainsi que celles de
 ’article 6 de la Charte africaine, s’appliquent en principe à toute forme
d’arrestation et de détention décidée et exécutée par une autorité publi-
que, quelles que soient sa base juridique et la finalité qu’elle poursuit
 voir en ce sens, en ce qui concerne le Pacte, l’observation générale du
Comité des droits de l’homme no 8, du 30 juin 1982, relative au droit à la
 iberté et à la sécurité de la personne (Comité des droits de l’homme,
Pacte, observation générale no 8 : article 9 (droit à la liberté et à la sécu-
rité de la personne))). Ces dispositions n’ont donc pas un champ d’appli-
cation limité aux procédures pénales ; elles s’appliquent aussi, en principe,
aux mesures privatives de liberté prises dans le cadre d’une procédure
administrative, telles que celles qui peuvent être nécessaires dans le but de
mettre à exécution une mesure d’éloignement forcé d’un étranger du ter-
ritoire national. Dans cette dernière hypothèse, il importe peu que la
mesure en cause soit qualifiée par le droit interne d’« expulsion » ou de
« refoulement ». Il n’en va autrement qu’en ce qui concerne l’exigence, qui
figure au paragraphe 2 de l’article 9 du Pacte, que la personne arrêtée soit
« informée de toute accusation » portée contre elle, exigence qui ne se
comprend que dans le cadre d’une procédure de nature pénale.
   78. La Cour en vient maintenant au premier des trois griefs de la Gui-
née, celui tiré de ce que l’arrestation et la détention de M. Diallo n’étaient
pas conformes aux prescriptions de la loi de la RDC. Il y a lieu d’obser-
ver d’abord que l’arrestation de M. Diallo le 5 novembre 1995 et sa
détention jusqu’au 10 janvier 1996 (voir paragraphe 58 ci-dessus) étaient
destinées à permettre la mise à exécution du décret d’expulsion pris à son
encontre le 31 octobre 1995. La seconde arrestation, intervenue au plus
 ard le 25 janvier 1996, visait aussi à l’exécution du même décret : la men-
 ion, figurant sur le procès-verbal notifié à l’intéressé le 31 janvier 1996,
 our de son expulsion effective, d’un « refoulement » pour « séjour irrégu-
 ier » était manifestement erronée, comme la RDC, d’ailleurs, en convient.
   79. L’article 15 de l’ordonnance-loi du 12 septembre 1983 relative à la
police des étrangers, dans sa rédaction en vigueur à l’époque de l’arresta-
 ion et de la détention de M. Diallo, prévoyait que l’étranger « qui est
susceptible de se soustraire à l’exécution » d’une mesure d’expulsion peut
être incarcéré pour une durée initiale de quarante-huit heures, pouvant
être « prorogée de quarante-huit heures en quarante-huit heures, sans que
 a détention puisse dépasser huit jours ». La Cour constate que l’arresta-
 ion et la détention de M. Diallo n’ont pas été conformes à ces disposi-
 ions. Rien n’indique que les autorités de la RDC ont cherché à détermi-
ner si M. Diallo était « susceptible de se soustraire à l’exécution » du
décret d’expulsion et, en conséquence, s’il était nécessaire de le placer en

33

détention. Le fait qu’il n’ait pas cherché à se soustraire à l’expulsion
après sa remise en liberté le 10 janvier 1996 laisse présumer qu’il n’y avait
pas de nécessité réelle à sa détention. La longueur totale de la période au
cours de laquelle il a été détenu — soixante-six jours à partir de sa pre-
mière arrestation et au moins six jours supplémentaires à partir de la
seconde arrestation — excède de beaucoup la durée maximale autorisée
par l’article 15. En outre, la RDC n’a produit aucune preuve tendant à
établir que sa détention a fait l’objet d’un réexamen toutes les quarante-
huit heures, comme il est exigé par cette disposition.
   80. La Cour estime également, en réponse au deuxième grief susmen-
 ionné (voir paragraphe 76 ci-dessus), que l’arrestation et la détention de
M. Diallo ont été arbitraires au sens de l’article 9, paragraphe 1, du Pacte
et de l’article 6 de la Charte africaine.
   81. Certes, en principe, une arrestation et une détention visant à exé-
cuter une décision d’expulsion prise par l’autorité compétente ne sau-
raient passer pour « arbitraires » au sens des textes précités, quand bien
même la légalité de la décision d’expulsion pourrait prêter à contestation.
Dès lors, le seul fait que le décret du 31 octobre 1995 n’a pas été pris, à
certains égards, « conformément à la loi », comme la Cour l’a constaté
plus haut à propos de l’article 13 du Pacte et de l’article 12, paragraphe 4,
de la Charte africaine, ne suffit pas à rendre l’arrestation et la détention
destinées à mettre à exécution ledit décret « arbitraires » au sens de l’arti-
cle 9, paragraphe 1, du Pacte et de l’article 6 de la Charte africaine.

   82. Toutefois, il y a lieu, en l’espèce, de tenir compte du nombre et de la
gravité des irrégularités ayant entaché les détentions subies par M. Diallo.
Comme il a été dit, il a été détenu pendant une durée particulièrement
 ongue, sans qu’il apparaisse que les autorités aient même cherché à éta-
blir si sa détention était nécessaire.
   En outre, la Cour ne peut que constater que non seulement le décret
d’expulsion lui-même n’était pas motivé de façon suffisamment précise,
ainsi qu’il a été relevé plus haut (voir paragraphe 72), mais que la RDC
n’a jamais été à même, tout au long de la procédure, de fournir des motifs
qui puissent être de nature à donner un fondement convaincant à l’expul-
sion de M. Diallo. Des allégations de « corruption » et d’autres infractions
ont été formulées à son encontre, mais aucun élément concret n’a été pré-
senté à la Cour de nature à étayer ces allégations. Ces accusations n’ont
donné lieu à aucune poursuite devant les tribunaux, ni, a fortiori, à
aucune condamnation. En outre, il est difficile de ne pas percevoir un lien
entre l’expulsion de M. Diallo et le fait qu’il ait tenté d’obtenir le recou-
vrement des créances qu’il estimait être dues à ses sociétés par, notam-
ment, l’Etat zaïrois ou des entreprises dans lesquelles ce dernier détient
une part importante du capital, en saisissant à cette fin les juridictions
civiles. Dans ces conditions, l’arrestation et la détention visant à permettre
 ’exécution d’une telle mesure d’expulsion, qui ne repose sur aucun fon-
dement défendable, ne peuvent qu’être qualifiées d’arbitraires au sens de
 ’article 9, paragraphe 1, du Pacte et de l’article 6 de la Charte africaine.

34

   83. Enfin, la Cour en vient à l’examen du grief relatif à l’article 9,
paragraphe 2, du Pacte précité.
   Pour les raisons exposées plus haut (voir paragraphe 77), la Guinée
ne saurait utilement soutenir qu’au moment de chacune de ses arresta-
 ions (en novembre 1995 et janvier 1996) M. Diallo n’aurait pas été
 nformé des « accusation[s] portée[s] contre lui » comme l’aurait exigé,
selon la demanderesse, l’article 9, paragraphe 2. Cette disposition par-
 iculière de l’article 9 ne s’applique que dans le cas où une personne est
arrêtée dans le cadre d’une procédure pénale ; tel n’était pas le cas de
M. Diallo.
   84. En revanche, la Guinée est fondée à soutenir que le droit de
M. Diallo d’être « informé, au moment de son arrestation, des raisons de
cette arrestation » — droit qui est garanti en toute matière, quel que soit
 e motif de l’arrestation — a été méconnu.
   La RDC n’a produit aucun document ni aucun autre élément de
preuve de nature à établir que le décret d’expulsion aurait été notifié à
M. Diallo au moment de son arrestation le 5 novembre 1995, ni qu’il
aurait été informé de quelque manière, à ce moment, de la raison pour
 aquelle il était arrêté. Bien que le décret d’expulsion manquât lui-même
d’une motivation précise comme il a été dit (voir paragraphe 72), la noti-
fication de ce décret au moment de l’arrestation de M. Diallo aurait cons-
 itué une information suffisante, aux fins de l’article 9, paragraphe 2,
précité, des raisons de cette arrestation, puisqu’elle aurait indiqué à l’inté-
ressé qu’il était arrêté pour les besoins d’une procédure d’expulsion et lui
aurait permis, le cas échéant, d’engager les procédures appropriées en vue
de contester la légalité du décret. Mais aucune information de ce genre ne
 ui a été fournie ; la RDC, qui devrait être à même de prouver la date de
 a notification du décret à M. Diallo, n’a présenté aucune preuve à cet
effet.
   85. Il en va de même de l’arrestation de M. Diallo en janvier 1996. A
cette date, il n’a pas été davantage établi que l’intéressé ait été informé de
ce qu’il était éloigné par la contrainte du territoire congolais en exécution
d’un décret d’expulsion. De plus, le jour de son renvoi effectif, il lui a été
 ourni l’information erronée qu’il était « refoulé » en raison de sa « situa-
 ion irrégulière » (voir paragraphe 50 ci-dessus). Dans ces conditions,
 ’exigence d’information prévue à l’article 9, paragraphe 2, du Pacte n’a
pas non plus été respectée à cette occasion.


     c) La violation alléguée de l’interdiction de soumettre une personne
        détenue à des mauvais traitements
  86. La Guinée soutient que M. Diallo a été soumis à des mauvais trai-
 ements durant sa détention, dus aux conditions particulièrement péni-
bles de celle-ci, au fait qu’il aurait été privé de son droit de communiquer
avec ses avocats et avec l’ambassade de Guinée, et au fait qu’il aurait reçu
des menaces de mort de la part de ses gardiens.

35

   87. La demanderesse invoque à cet égard l’article 10, paragraphe 1, du
Pacte, aux termes duquel : « Toute personne privée de sa liberté est traitée
avec humanité et avec le respect de la dignité inhérente à la personne
humaine. »
   Sont également pertinentes, en la matière, les dispositions de l’article 7
du Pacte, selon lesquelles « [n]ul ne sera soumis à la torture ni à des peines
ou traitements cruels, inhumains ou dégradants », et celles de l’article 5 de
 a Charte africaine, aux termes desquelles « [t]out individu a droit au res-
pect de la dignité inhérente à la personne humaine ».
   Il est certain, en outre, que la prohibition des traitements inhumains ou
dégradants fait partie des règles du droit international général que les
Etats sont tenus de respecter en toute circonstance, et en dehors même de
 out engagement conventionnel.
   88. La Cour constate, toutefois, que la Guinée n’a pas démontré de
 açon suffisamment convaincante que M. Diallo aurait été soumis lors de
sa détention à de tels traitements. L’allégation selon laquelle il aurait reçu
des menaces de mort n’est étayée par aucune preuve. Il semble bien que
M. Diallo ait pu communiquer avec ses proches et ses avocats sans ren-
contrer de grandes difficultés, et, même si cela n’avait pas été le cas, de
 elles entraves n’auraient pas constitué par elles-mêmes des traitements
prohibés par l’article 10, paragraphe 1, du Pacte et par le droit interna-
 ional général. La question des communications de M. Diallo avec les
autorités guinéennes est distincte de celle du respect des dispositions pré-
sentement examinées et sera abordée au point suivant, en relation avec
 ’article 36, paragraphe 1, alinéa b), de la convention de Vienne sur les
relations consulaires. Enfin, la circonstance que M. Diallo était nourri
grâce aux vivres que ses proches lui apportaient sur son lieu de détention
— ce que la RDC ne conteste pas — ne suffit pas à établir en elle-même
 ’existence de mauvais traitements, dès lors que l’accès des proches à la
personne privée de liberté n’était pas entravé.
   89. En conclusion, la Cour estime qu’il n’a pas été démontré que
M. Diallo ait été soumis à des traitements prohibés par l’article 10, para-
graphe 1, du Pacte.

     d) La violation alléguée des dispositions de l’article 36, paragraphe 1,
        alinéa b), de la convention de Vienne sur les relations consulaires

  90. Aux termes de l’article 36, paragraphe 1, alinéa b), de la conven-
ion de Vienne sur les relations consulaires :
          « Si l’intéressé en fait la demande, les autorités compétentes de
       l’Etat de résidence doivent avertir sans retard le poste consulaire de
       l’Etat d’envoi lorsque, dans sa circonscription consulaire, un ressor-
       tissant de cet Etat est arrêté, incarcéré ou mis en état de détention
       préventive ou toute autre forme de détention. Toute communication
       adressée au poste consulaire par la personne arrêtée, incarcérée ou
       mise en état de détention préventive ou toute autre forme de déten-

36

     tion doit également être transmise sans retard par lesdites autorités.
     Celles-ci doivent sans retard informer l’intéressé de ses droits aux
     termes du présent alinéa. »

   91. Ces dispositions sont applicables, comme cela ressort de leurs ter-
mes mêmes, à toute privation de liberté quelle qu’en soit la nature, même
en dehors de tout contexte de recherche des auteurs d’une infraction
pénale. Elles sont donc applicables en l’espèce, ce que la RDC ne conteste
pas.
   92. Selon la Guinée, les dispositions précitées auraient été méconnues
à l’occasion des arrestations de M. Diallo en novembre 1995 et jan-
vier 1996, parce qu’il n’aurait pas alors été informé « sans retard » de son
droit de solliciter l’assistance des autorités consulaires de son pays.
   93. Tout au long de la procédure écrite et lors du premier tour des
plaidoiries, la RDC n’a pas contesté l’exactitude, sur ce point, des allé-
gations de la Guinée ; elle n’a pas cherché à établir, ni même prétendu,
que l’information requise par la dernière phrase de la disposition précitée
avait été fournie à M. Diallo, et qu’elle l’avait été « sans retard » comme
 l est exigé par le texte.
   La défenderesse a répondu au grief de la demanderesse en mettant en
avant deux arguments : d’une part, la Guinée n’a pas apporté la preuve
que M. Diallo avait demandé aux autorités congolaises d’avertir sans
retard le poste consulaire de Guinée de sa situation ; d’autre part, l’ambas-
sadeur de Guinée à Kinshasa était au courant de l’arrestation et de la
détention de M. Diallo, comme le prouvent les démarches qu’il a accom-
plies en sa faveur.
   94. C’est seulement en réponse à la question posée par un juge lors de
 ’audience du 26 avril 2010 que la RDC a affirmé pour la première fois
qu’elle avait « informé oralement M. Diallo aussitôt après sa détention de
 a possibilité de solliciter l’assistance consulaire de son Etat » (réponse
écrite de la RDC remise au Greffe le 27 avril 2010, confirmée oralement
à l’audience du 29 avril, lors du second tour de plaidoiries).
   95. La Cour constate que les deux arguments mis en avant par la RDC
 usqu’au second tour de plaidoiries sont dépourvus de pertinence. C’est
aux autorités de l’Etat qui procède à l’arrestation qu’il appartient d’infor-
mer spontanément la personne arrêtée de son droit à demander que son
consulat soit averti ; le fait que cette personne n’ait rien demandé de
 el non seulement ne justifie pas le non-respect de l’obligation d’informer
qui est à la charge de l’Etat qui procède à l’arrestation, mais pourrait
bien s’expliquer justement, dans certains cas, par le fait que cette personne
n’a pas été informée de ses droits à cet égard (Avena et autres ressor-
 issants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2004 (I), p. 46, par. 76). Par ailleurs, le fait que les autorités
consulaires de l’Etat de nationalité de la personne arrêtée aient été infor-
mées par d’autres voies de l’arrestation de cette personne ne fait pas
disparaître la violation de l’obligation d’informer celle-ci « sans retard »
de ses droits, lorsque cette violation a été commise.

37

   96. Quant à l’affirmation de la RDC, présentée dans les conditions ci-
dessus décrites, selon laquelle M. Diallo avait été « informé oralement »
de ses droits dès le moment où il a été arrêté, la Cour ne peut manquer de
relever qu’elle est arrivée très tard dans la procédure, alors que ce point
était en cause depuis le début, et qu’elle n’est pas assortie du moindre élé-
ment de nature à la corroborer. La Cour ne saurait donc lui prêter crédit.
   97. En conséquence, la Cour conclut qu’il y a eu violation, de la part
de la RDC, de l’article 36, paragraphe 1, alinéa b), de la convention de
Vienne sur les relations consulaires.

                                        *
   98. La Guinée a soutenu par ailleurs que l’expulsion de M. Diallo,
étant donné les conditions dans lesquelles elle avait été mise à exécution,
a violé son droit de propriété, garanti par l’article 14 de la Charte afri-
caine, parce que l’intéressé a été contraint de quitter le territoire congo-
 ais en y laissant la plus grande partie de ses biens.
   De l’avis de la Cour, cet aspect du différend se rapporte moins à la
question de la licéité de l’expulsion de M. Diallo au regard des obliga-
 ions internationales de la RDC qu’à celle du dommage que M. Diallo a
subi du fait des actes internationalement illicites dont il a été victime. La
Cour l’examinera donc plus loin dans le présent arrêt, dans le cadre de la
question de la réparation due par la défenderesse (voir paragraphes 160-
164 ci-après).


      III. LA PROTECTION DES DROITS PROPRES DE M. DIALLO EN TANT
     QU’ASSOCIÉ DES SOCIÉTÉS AFRICOM-ZAÏRE ET AFRICONTAINERS-ZAÏRE


   99. Africom-Zaïre et Africontainers-Zaïre sont deux personnes mora-
 es de droit zaïrois constituées en sociétés privées à responsabilité limitée
 SPRL) et inscrites au registre du commerce de la ville de Kinshasa. La
SPRL étant une forme de société commerciale propre aux systèmes de
droit civil et n’ayant pas d’équivalent précis dans les systèmes de common
 aw, la Cour reprendra, dans la version anglaise du présent arrêt, certai-
nes expressions françaises utilisées en droit congolais, à savoir « parts
sociales », « associé », « gérant », « gérance » et « gérant associé ». Le capital
d’une SPRL est divisé en « parts sociales » égales entre elles. Aux termes
de l’article 36 du décret de l’Etat indépendant du Congo du 27 février 1887
sur les sociétés commerciales, tel qu’amendé par le décret du 23 juin 1960
 ci-après « le décret de 1887 »), ces parts sont nominatives et non libre-
ment transmissibles. Elles sont en outre « uniformes », c’est-à-dire qu’elles
confèrent à leurs détenteurs (dénommés « associés » : voir, par exemple,
 es articles 43, 44, 45 et 51 du décret de 1887) des droits égaux. La gestion
 ou « gérance ») d’une SPRL est confiée à un mandataire dénommé
« gérant », lequel peut, le cas échéant, être un associé (on parle en ce cas
de « gérant associé »).

38

   100. Dans son arrêt du 24 mai 2007, la Cour a indiqué qu’elle n’avait
pas « à déterminer, [au] stade [des exceptions préliminaires], quels [étaient]
 es droits spécifiques qui s’attach[ai]ent au statut d’associé et quels [étaient]
ceux qui s’attach[ai]ent aux fonctions de gérant d’une SPRL, en droit
congolais », mais que ce serait,
     « le cas échéant, au stade du fond qu’elle aura[it] à définir la nature
     et le contenu précis de ces droits, ainsi que leurs limites. C[e serait] à
     ce stade de la procédure encore qu’il reviendra[it], le cas échéant,
     à la Cour d’apprécier les effets sur ces divers droits des mesures
     prises à l’encontre de M. Diallo. » (C.I.J. Recueil 2007 (II), p. 606,
     par. 66.)
   101. Dans ses conclusions finales, la Guinée a prié la Cour de dire que,
s’agissant des droits propres de M. Diallo en tant qu’associé, la RDC
était l’auteur de plusieurs faits internationalement illicites qui engageaient
sa responsabilité envers elle. En particulier, elle a prétendu que la RDC
avait manqué à ses obligations internationales en
     « privant [M. Diallo] de l’exercice de ses droits de propriété, de
     contrôle et de direction des sociétés qu’il a[vait] fondées en RDC et
     dont il était l’unique associé, en l’empêchant de poursuivre à ce titre
     le recouvrement des nombreuses créances dues auxdites sociétés,
     tant par la RDC elle-même que par d’autres co-contractants, [et] en
     procédant à l’expropriation de fait des propriétés de M. Diallo ».

   102. Dans ses conclusions finales, la RDC a, au contraire, réaffirmé
qu’elle n’était l’auteur d’aucun fait internationalement illicite envers la
Guinée en ce qui a trait aux droits propres de M. Diallo en tant qu’asso-
cié des sociétés Africom-Zaïre et Africontainers-Zaïre.

                                       *
   103. Avant d’examiner les diverses allégations formulées à cet égard
par les Parties, la Cour doit éclaircir certaines questions relatives à l’exis-
 ence juridique des deux sociétés, d’une part, et au rôle et à la participa-
 ion de M. Diallo dans celles-ci, d’autre part. En effet, comme la Cour l’a
établi dans son arrêt du 24 mai 2007, les droits des associés sont « des
droits propres de [ceux]-ci dans [leur] relation avec la personne morale »
 C.I.J. Recueil 2007 (II), p. 606, par. 64 ; les italiques sont de la Cour).
En d’autres termes, les droits propres des associés existent parce que les
sociétés constituent des « individualités juridiques distinctes de celles des
associés » (ainsi qu’indiqué à l’article premier du décret congolais du
27 février 1887 sur les sociétés commerciales), et ces droits sont ceux des
associés dans leur relation avec la société dont ils détiennent des parts. En
 ’espèce, il importe tout particulièrement de clarifier les questions de l’exis-
 ence juridique des sociétés et de la participation et du rôle de M. Diallo
dans celles-ci, puisque, selon la Guinée, M. Diallo en était l’unique gérant

39

aussi bien que, directement ou indirectement, l’unique associé. Comme
 a Cour l’a relevé dans son arrêt du 24 mai 2007, la Guinée soutient que,
« en fait comme en droit, il était à peu près impossible de distinguer
M. Diallo de ses sociétés » (C.I.J. Recueil 2007 (II), p. 604, par. 56).
La RDC considère, quant à elle, que le nombre de parts détenues par
M. Diallo dans la société Africom-Zaïre n’a jamais été établi de manière
 ncontestable ; elle ajoute que les deux sociétés continuent officiellement
d’exister et qu’elles doivent donc être distinguées de M. Diallo en tant
qu’associé. En outre, la RDC affirme que les deux sociétés, faute d’activité
économique, se trouvaient, avant l’expulsion de M. Diallo, en situation
de « faillite non déclarée » depuis de nombreuses années.
   104. Pour déterminer quels étaient les droits de M. Diallo en tant
qu’associé des sociétés Africom-Zaïre et Africontainers-Zaïre, et s’il a été
contrevenu à ces droits, la Cour devra en premier lieu examiner la ques-
 ion de l’existence et de la structure de ces sociétés en droit congolais.
Ainsi qu’elle l’a déclaré dans l’affaire de la Barcelona Traction :
        « Dans ce domaine, le droit international est appelé à reconnaître
     des institutions de droit interne qui jouent un rôle important et sont
     très répandues sur le plan international ... Cela veut ... dire que le
     droit international a dû reconnaître dans la société anonyme une ins-
     titution créée par les Etats en un domaine qui relève essentiellement
     de leur compétence nationale. Cette reconnaissance nécessite que le
     droit international se réfère aux règles pertinentes du droit interne,
     chaque fois que se posent des questions juridiques relatives aux
     droits des Etats qui concernent le traitement des sociétés et des
     actionnaires et à propos desquels le droit international n’a pas fixé
     ses propres règles. » (Barcelona Traction, Light and Power Company,
     Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J.
     Recueil 1970, p. 33-34, par. 38.)
Dans son arrêt du 24 mai 2007, la Cour a déjà conclu que les droits pro-
pres de M. Diallo en tant qu’associé « [étaient] définis par le droit interne »
de la RDC en tant qu’Etat où les sociétés avaient été constituées (C.I.J.
Recueil 2007 (II), p. 606, par. 64), et qu’il convenait de se référer en par-
 iculier au décret congolais du 27 février 1887 sur les sociétés commercia-
 es « afin de préciser la nature juridique des sociétés Africom-Zaïre et
Africontainers-Zaïre » (ibid., p. 605, par. 62).
   105. Dans son arrêt du 24 mai 2007, la Cour a relevé que, en vertu du
décret du 27 février 1887, les SPRL sont des sociétés « que forment des
personnes, n’engageant que leur apport, qui ne [font] pas publiquement
appel à l’épargne et dont les parts [sociales] obligatoirement uniformes et
nominatives ne sont pas librement transmissibles » (article 36 du décret
du 27 février 1887 sur les sociétés commerciales ; C.I.J. Recueil 2007 (II),
p. 594, par. 25 ; voir paragraphe 99 ci-dessus). La Cour a également indi-
qué ce qui suit :
     « [l]e droit congolais attribue à la SPRL une personnalité juridique

40

     indépendante et distincte de celle des associés, notamment en ce que
     le patrimoine des associés est complètement séparé de celui de la
     société, et que ceux-ci ne sont responsables des dettes de la société
     qu’à hauteur de leur apport à celle-ci. Il en découle que les créances
     et les dettes de la société à l’égard des tiers relèvent respectivement
     des droits et des obligations de celle-ci. Ainsi que l’a souligné la Cour
     dans l’affaire de la Barcelona Traction : « Tant que la société subsiste,
     l’actionnaire n’a aucun droit à l’actif social. » (C.I.J. Recueil 1970,
     p. 34, par. 41.) Cela demeure la règle fondamentale en la matière,
     qu’il s’agisse d’une SPRL ou d’une société anonyme. » (C.I.J.
     Recueil 2007 (II), p. 606, par. 63.)

   106. Il n’est pas contesté qu’Africom-Zaïre, société d’import/export, a
été fondée en 1974 par M. Diallo, qui en a été le gérant pendant de nom-
breuses années. Comme cela est indiqué ci-après (voir paragraphe 110),
c’est en cette qualité que M. Diallo a pris part à la création de la société
Africontainers-Zaïre. La Guinée affirme qu’il était en outre le seul associé
d’Africom-Zaïre, ce que la RDC a toutefois mis en doute au cours de la
procédure. En particulier, la RDC soutient que le nombre de parts déte-
nues par M. Diallo dans la société Africom-Zaïre n’a jamais été dûment
établi et que la Guinée n’a pas prouvé que l’intéressé était toujours asso-
cié de cette société au moment de son expulsion.
   107. Les statuts de la société Africom-Zaïre ne figurant pas dans le
dossier soumis à la Cour, celle-ci ne peut déterminer avec précision la
nature et le niveau de la participation de M. Diallo dans ladite société au
moment de sa création. Néanmoins, le droit congolais exigeant qu’une
SPRL soit constituée de plus d’un associé — ainsi qu’il ressort des articles
pertinents du décret de 1887, notamment l’article 36 précité (« [l]a société
privée à responsabilité limitée est celle que forment des personnes » (les
 taliques sont de la Cour)) et l’article 78, qui fait référence à l’assemblée
générale « des associés » —, et aucune des Parties n’ayant contesté le fait
que la société Africom-Zaïre avait été dûment constituée en tant que
SPRL en vertu du décret de 1887, force est de conclure que, au tout début
de son existence, cette société devait compter, en sus de M. Diallo, au
moins un autre associé.
   108. Les procès-verbaux des assemblées générales de la société Afri-
com-Zaïre n’ayant pas été produits, la Cour est dans l’impossibilité de
déterminer si — et, le cas échéant, quand — M. Diallo est devenu l’uni-
que associé de cette SPRL. Elle estime toutefois que cette question fac-
 uelle est dépourvue d’incidence juridique quant à la question qui occupe
 ci la Cour, puisqu’il n’a pas été établi que, en droit congolais, une SPRL
cessait automatiquement d’exister en tant que personne morale lorsqu’une
seule personne devenait propriétaire de l’ensemble de ses parts sociales.
De surcroît, il est manifeste que les activités commerciales d’Africom-
Zaïre en RDC n’ont en pratique aucunement souffert du fait qu’elle ait
pu devenir une SPRL unipersonnelle. Cela est attesté par la relation com-
merciale établie entre Africom-Zaïre et les autorités du Zaïre (puis de la

41

RDC), dans le cadre de laquelle aucune question ou objection n’a été sou-
 evée quant à la nature juridique d’Africom-Zaïre et au fait que celle-
ci ait pu en venir à ne compter qu’un seul associé. La RDC a affirmé
que, au milieu des années 1980, Africom-Zaïre avait cessé toute activité
commerciale et qu’elle avait, pour cette raison, été radiée du registre du
commerce. Toutefois, elle n’a pas avancé que cette mesure administrative
revenait à mettre fin à la personnalité juridique distincte de la SPRL. En
conséquence, la Cour conclut que, quand bien même M. Diallo en serait
devenu l’unique associé, la société Africom-Zaïre a conservé sa person-
nalité juridique distincte. Cette SPRL demeure donc régie par le décret
de 1887, en l’absence de législation congolaise spécifique aux sociétés
dont les parts sociales ne seraient plus détenues que par un seul associé
ou qui seraient, en fait, entièrement contrôlées par le gérant associé.
   109. S’agissant de la question du nombre de parts détenues par
M. Diallo dans la société Africom-Zaïre, la Cour relève que la RDC n’a
pas contesté que l’intéressé était bien un associé de cette société puisqu’elle
a admis qu’il était le gérant associé, au sens de l’article 67 du décret du
27 février 1887 (voir paragraphe 138 ci-après), des sociétés Africontai-
ners-Zaïre et Africom-Zaïre. Par ailleurs, et même s’il est impossible
d’apprécier avec précision le niveau de participation de M. Diallo dans la
société Africom-Zaïre, la Cour estime qu’il découle de l’ensemble des élé-
ments qui lui ont été soumis que celui-ci détenait une partie à ce point
 mportante des parts sociales de cette société qu’il la contrôlait et pouvait
empêcher que d’éventuels autres associés, réunis en assemblée générale
 voir paragraphe 120 ci-après sur le droit congolais relatif au droit des
associés de demander la convocation d’une assemblée générale), ne met-
 ent en cause sa gérance, notamment sa décision de passer contrat avec
 es pouvoirs publics, puis d’engager et de poursuivre des actions à l’encon-
 re de l’Etat zaïrois devant les juridictions internes (voir paragraphe 114
ci-après). Ayant ainsi conclu que M. Diallo était un associé important de
 a société Africom-Zaïre, la Cour estime qu’il revient à la RDC de prou-
ver que M. Diallo avait cessé d’être associé de ladite société au moment
de son expulsion, comme elle le donne à entendre (voir paragraphe 106
ci-dessus). Or, de l’avis de la Cour, cela n’a pas été établi. La Cour consi-
dère dès lors que, tout au long de la période couverte par le présent dif-
 érend, M. Diallo détenait une très grande partie, sinon la totalité, des
parts sociales de la société Africom-Zaïre, ce qui lui a permis de diriger et
de contrôler pleinement cette société, à la fois comme gérant et comme
associé. C’est uniquement en cas de mise en liquidation de la société qu’il
conviendrait d’établir le montant exact de la participation de M. Diallo
en tant qu’associé, afin de lui transférer, à hauteur de la part du capital
qui lui appartient, la valeur nette de l’actif de la société.
   110. Le 18 septembre 1979, M. Diallo a pris part, en tant que gérant
d’Africom-Zaïre, à la création d’une autre SPRL, Africontainers-Zaïre,
spécialisée dans le transport de marchandises par conteneurs. La Guinée
a présenté, dans les annexes à son mémoire, l’acte notarié des statuts de la
société, en date du 18 septembre 1979. Le capital de cette nouvelle société

42

était détenu à hauteur de 40 % par M. Kibeti Zala, de nationalité zaï-
roise, à hauteur de 30 % par Mme Colette Dewast, de nationalité fran-
çaise, et à hauteur de 30 % par la société Africom-Zaïre. En 1980,
M. Zala et Mme Dewast se retirèrent de la société Africontainers-Zaïre. A
partir de cette époque, le capital de cette dernière fut réparti comme suit :
60 % à la société Africom-Zaïre et 40 % à M. Diallo. M. Diallo devint à
 a même époque le gérant de la société Africontainers-Zaïre pour une
durée indéterminée, remplaçant ainsi M. Alain David, désigné pour occu-
per en premier cette fonction dans les statuts de la société. La Cour
conclut que, puisque, comme cela a été établi précédemment (voir para-
graphe 109), M. Diallo dirigeait et contrôlait pleinement la société Afri-
com-Zaïre, il dirigeait et contrôlait aussi pleinement, de manière directe
ou indirecte, la société Africontainers-Zaïre.
   111. Sur la base des documents versés au dossier, la RDC soutient
que, à la suite de son expulsion, M. Diallo a nommé un nouveau gérant
d’Africontainers-Zaïre, M. N’Kanza. A cet égard, la RDC relève que
celui-ci a procédé à l’inventaire des biens de la société et représenté cette
dernière aux négociations avec la société Gécamines en 1997, soit plus
d’une année après l’expulsion de M. Diallo. La Guinée fait valoir que,
contrairement à ce que soutient la RDC, M. Diallo n’a pas nommé
M. N’Kanza en qualité de nouveau gérant d’Africontainers-Zaïre. Pre-
mièrement, elle souligne l’absence d’éléments de preuve attestant que se
soit jamais tenue une assemblée générale extraordinaire au cours de
 aquelle M. N’Kanza aurait pu être nommé gérant de cette société.
Deuxièmement, elle se réfère à la décision de la cour d’appel de Kinshasa/
Gombe du 20 juin 2002, dans laquelle M. Diallo est présenté comme le
gérant associé d’Africontainers-Zaïre. Enfin, elle fait observer que, dans
certains documents relatifs à cette société qui ont été soumis à la Cour,
M. N’Kanza est présenté non pas comme gérant, mais comme « directeur
d’exploitation », et que M. Diallo a signé les lettres qu’il a adressées à la
RDC en tant que « gérant d’Africontainers-Zaïre ».
   112. La Cour relève que la RDC n’a pas établi, sur la base des actes
pertinents de la société, que M. N’Kanza eût été nommé gérant d’Afri-
containers-Zaïre. En particulier, aucune assemblée générale n’a été tenue
au cours de laquelle M. N’Kanza aurait été nommé gérant (voir paragra-
phes 129 et 133 ci-après, relatifs à la nomination d’un gérant en applica-
 ion de l’article 65 du décret de 1887). La Cour conclut donc que le seul
gérant agissant pour le compte de l’une ou l’autre des sociétés, tant au
moment des détentions de M. Diallo qu’après son expulsion, était
M. Diallo lui-même.
   113. La Cour estime par ailleurs qu’Africom-Zaïre et Africontainers-
Zaïre n’ont pas cessé d’exister. En l’absence d’une liquidation judiciaire,
 a dissolution d’une société ne peut, aux termes du décret de 1887, « être
décidée que par l’assemblée générale » (art. 99). Une fois la dissolution
décidée, la procédure de liquidation commence. Or, la Cour observe
qu’aucun élément de preuve n’établit qu’une liquidation judiciaire au-
rait eu lieu ou qu’une assemblée générale aurait été tenue aux fins de

43

décider de la dissolution ou de la liquidation de l’une ou de l’autre de
ces sociétés.

                                      *
   114. Etant parvenue à la conclusion que M. Diallo, en tant que gérant
comme en tant qu’associé des deux sociétés, dirigeait et contrôlait celles-
ci pleinement, mais que ces dernières demeuraient néanmoins des entités
 uridiques distinctes de sa personne, la Cour va maintenant aborder
 es différentes demandes de la Guinée relatives aux droits propres de
M. Diallo en tant qu’associé. Ce faisant, elle devra déterminer si, en droit
congolais, les droits revendiqués constituent effectivement des droits pro-
pres de l’associé, ou s’ils constituent plutôt des droits ou obligations des
sociétés. Comme la Cour l’a déjà rappelé, les demandes portant sur des
droits autres que des droits propres de M. Diallo en tant qu’associé ont
été déclarées irrecevables dans son arrêt du 24 mai 2007 ; elle ne peut
donc plus les examiner. Tel est en particulier le cas des demandes concer-
nant les droits contractuels d’Africom-Zaïre contre l’Etat zaïrois (RDC),
d’une part, et d’Africontainers-Zaïre contre les sociétés Gécamines, Ona-
 ra, Fina et Shell, d’autre part.
   115. Dans les motifs qui vont suivre, la Cour veillera à maintenir stric-
 ement la distinction entre les atteintes alléguées aux droits des deux
SPRL en cause et les atteintes alléguées aux droits propres de M. Diallo
en tant qu’associé de celles-ci (voir C.I.J. Recueil 2007 (II), p. 605-606,
par. 62-63). Qu’une telle distinction puisse paraître artificielle dans le cas
d’une SPRL dont les parts sociales sont détenues en fait par un seul asso-
cié, la Cour le conçoit. Elle n’en reste pas moins juridiquement fondée, et
 l est indispensable de l’observer rigoureusement dans la présente affaire.
La Guinée elle-même accepte, dans la phase actuelle de la procédure,
cette distinction, et la plupart de ses arguments sont précisément fondés
sur elle. La Cour doit se prononcer sur les prétentions du demandeur
 elles que celui-ci les a présentées.
   116. Les demandes relatives aux droits propres de M. Diallo en tant
qu’associé formulées par la Guinée concernent le droit de prendre part
aux assemblées générales des deux SPRL et d’y voter, le droit de nommer
un gérant et le droit de surveiller et de contrôler la gérance des sociétés.
La Guinée présente également une demande relative au droit de pro-
priété de M. Diallo sur ses parts sociales dans les sociétés Africom-Zaïre
et Africontainers-Zaïre. La Cour va à présent examiner ces différentes
demandes.

     A. Le droit de prendre part aux assemblées générales et d’y voter
  117. La Guinée soutient que, en expulsant M. Diallo, la RDC l’a privé
de son droit de prendre part aux assemblées générales et d’y voter, droit
garanti par l’article 79 du décret congolais du 27 février 1887 sur les
sociétés commerciales. Elle affirme que, en vertu du droit congolais, les

44

assemblées générales d’Africom-Zaïre et d’Africontainers-Zaïre ne pou-
vaient se tenir en dehors du territoire de la RDC. La Guinée admet que
M. Diallo aurait certes pu exercer ses droits d’associé à partir d’un terri-
 oire étranger en se faisant représenter par un mandataire de son choix,
en application de l’article 81 du décret de 1887, mais elle fait valoir que la
désignation d’un mandataire est uniquement une possibilité offerte à
 ’associé, dont le droit reconnu est clairement d’avoir le choix de désigner
une personne pour le représenter ou de siéger en personne. La Guinée
ajoute que, dans le cas d’Africontainers-Zaïre, il aurait été impossible à
M. Diallo de se faire représenter par un mandataire puisque l’article 22
des statuts de la société stipule qu’un associé ne peut être représenté que
par un autre associé et que M. Diallo était devenu le seul associé de cette
SPRL au moment de son expulsion.
   118. La RDC soutient qu’il ne peut y avoir eu violation du droit de
M. Diallo de prendre part aux assemblées générales, dans la mesure où
rien ne prouve qu’une assemblée générale ait été convoquée et que
M. Diallo n’ait pu s’y rendre en raison de son éloignement du territoire
de la RDC. Elle affirme que, en tout état de cause, le droit commercial
congolais n’impose aucune obligation aux sociétés commerciales quant
au lieu où une assemblée générale doit se tenir.

                                      *
  119. Aux termes de l’article 79 du décret congolais du 27 février 1887
sur les sociétés commerciales, « [n]onobstant toute disposition contraire,
 ous les associés ont le droit de prendre part aux assemblées générales et
 ouissent d’une voix par part sociale ». La Cour observe qu’il découle de
cette disposition que le droit de prendre part aux assemblées générales et
d’y voter appartient aux associés et non à la société. Cela est conforme à
 a conclusion à laquelle elle est parvenue en l’affaire de la Barcelona
Traction, selon laquelle « il est bien connu » que le droit de prendre part
aux assemblées générales et d’y voter est un droit « que le droit interne
confère [aux associés] » et qui est « distinc[t] de ceux de la société » (Bar-
celona Traction, Light and Power Company, Limited (Belgique c. Espa-
gne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 36, par. 47).
  120. La Cour abordera maintenant la question de savoir si la RDC, en
expulsant M. Diallo, a privé celui-ci de son droit de prendre part aux
assemblées générales et d’y voter, tel que garanti par l’article 79 du décret
congolais du 27 février 1887 sur les sociétés commerciales.
  121. Conformément à l’article 83 du même décret, la décision de
convoquer une assemblée générale revient à la gérance ou aux com-
missaires (par. 1), mais les associés ont eux aussi le droit de demander
 a convocation d’une assemblée générale s’ils réunissent un cinquième
du nombre total des parts sociales (par. 2). A la lumière des éléments
de preuve que les Parties lui ont présentés, la Cour conclut que rien ne
prouve que M. Diallo, agissant en qualité de gérant ou d’associé déten-
 eur d’au moins un cinquième du nombre total des parts sociales, ait pris

45

 a moindre mesure pour convoquer une assemblée générale, soit après
son expulsion de la RDC, soit à un quelconque moment après 1980, alors
qu’il résidait en RDC, ne fût-ce qu’afin de « délib[é]re[r] et [de] statue[r]
sur le bilan et le compte de profits et pertes et sur l’affectation des béné-
fices », comme cela aurait dû être le cas chaque année en vertu du décret
de 1887 (voir article 96). Or, selon la Cour, le droit de M. Diallo de pren-
dre part aux assemblées générales et d’y voter n’aurait pu être violé que si
des assemblées générales avaient effectivement été convoquées après son
expulsion. La Cour relève à cet égard que, quand bien même l’article pre-
mier de l’ordonnance-loi no 66-341 du 7 juin 1966 obligerait les sociétés
ayant leur siège administratif en RDC à tenir leurs assemblées générales
sur le territoire congolais, il n’a pas été prouvé que M. Diallo aurait été
empêché d’agir pour convoquer des assemblées générales depuis l’étran-
ger, en qualité de gérant ou d’associé.
   122. La Cour examinera à présent la question de savoir si M. Diallo a
été privé de son droit de prendre part à d’éventuelles assemblées générales
et d’y voter au motif que, comme le soutient la Guinée, il n’aurait pu,
après son expulsion, exercer ce droit que par l’intermédiaire d’un man-
dataire, alors que la législation congolaise lui reconnaîtrait le droit de
choisir soit de désigner un tiers pour le représenter, soit de siéger en per-
sonne.
   123. Conformément à l’article 81 du décret congolais du 27 février
1887, « [l]es associés peuvent toujours se faire représenter par un man-
dataire de leur choix, mais en observant les conditions exprimées dans
 es statuts ». Quant à l’article 80 du même décret, il prévoit que, « [s]auf
dispositions contraires des statuts, les associés peuvent émettre leur
vote par écrit ou par tout autre moyen qui garantisse l’authenticité de
 a volonté exprimée ». La Cour a noté que les Parties lui avaient fourni
 es statuts d’Africontainers-Zaïre, mais ne lui avaient pas communiqué
ceux d’Africom-Zaïre (voir paragraphes 107 et 110 ci-dessus). Le para-
graphe 2 de l’article 22 des statuts d’Africontainers-Zaïre se lit comme
suit : « Les associés peuvent se faire représenter soit par un mandataire
choisi parmi les associés, soit par un représentant ou un préposé des
personnes juridiques associées, s’il s’agit d’elles. » Quant à l’article 21,
 l stipule que « [l]es décisions de l’assemblée générale sont prises à la
majorité des trois quarts des voix quel que soit le nombre de parts socia-
 es possédées par les associés présents ou représentés » (les italiques sont
de la Cour).
   124. Il résulte de ces dispositions que le droit de l’associé de prendre
part et de voter aux assemblées générales peut être exercé par lui-même
en personne ou par l’intermédiaire d’un mandataire de son choix. Il ne
 ait pas de doute à cet égard que le vote exprimé par un mandataire à une
assemblée générale a le même effet juridique que celui exprimé par l’asso-
cié lui-même. En revanche, il est plus difficile de déduire avec certitude
des dispositions précitées qu’elles consacreraient, ainsi que le soutient la
Guinée, le droit pour l’associé d’assister en personne aux assemblées
générales. De l’avis de la Cour, ces dispositions ont pour finalité première

46

d’assurer que les assemblées générales des sociétés puissent utilement se
 enir. L’interprétation du droit congolais retenue par la Guinée pourrait
contrecarrer cet objectif, en permettant à un associé de bloquer le fonc-
 ionnement normal des organes sociétaires. Il est douteux que le législa-
 eur congolais ait pu vouloir un tel résultat, fort éloigné de l’affectio
societatis. Par ailleurs, en ce qui concerne Africom-Zaïre et Africontai-
ners-Zaïre, la Cour ne perçoit pas en quoi la désignation par M. Diallo
d’un représentant aurait pu, d’une quelconque manière, porter concrète-
ment atteinte à son droit de prendre part et de voter aux assemblées géné-
rales des deux SPRL, puisqu’il les contrôlait complètement.
   125. Par ailleurs, en ce qui concerne Africontainers-Zaïre, la Cour ne
peut faire droit à l’argument de la Guinée selon lequel il aurait été impos-
sible à M. Diallo de se faire représenter à une assemblée générale par un
mandataire autre que lui-même au motif qu’il était le seul associé de cette
SPRL et que l’article 22 des statuts d’Africontainers-Zaïre stipule qu’un
associé ne peut désigner qu’un autre associé pour le représenter. Ainsi
que la Cour l’a fait observer ci-dessus (voir paragraphe 110), cette société
compte deux associés : M. Diallo et Africom-Zaïre. Dès lors, en applica-
 ion de l’article 22 précité, M. Diallo pouvait, en sa qualité d’associé
d’Africontainers-Zaïre, désigner le « représentant ou ... préposé » d’Afri-
com-Zaïre pour le représenter à une assemblée générale d’Africontainers-
Zaïre. Au préalable, il aurait pu, en sa qualité de gérant d’Africom-Zaïre
et en vertu de l’article 69 du décret de 1887 (voir paragraphe 135 ci-
après), désigner un tel « représentant ou ... préposé » de cette société.

   126. En conséquence, la Cour ne peut accueillir l’allégation de la Gui-
née selon laquelle la RDC a violé le droit de M. Diallo de prendre part
aux assemblées générales et d’y voter. En expulsant M. Diallo, la RDC
 ’a probablement empêché de prendre part en personne à une éventuelle
assemblée générale, mais, de l’avis de la Cour, une telle entrave n’équi-
vaut pas à une privation de son droit de prendre part aux assemblées
générales et d’y voter.

                    B. Les droits relatifs à la gérance
   127. La Cour note que la Guinée a avancé, à divers stades de la pro-
cédure, quatre affirmations légèrement différentes, qu’elle a regroupées
sous un seul et même chef, selon lequel il y aurait eu violation du droit de
M. Diallo de « nommer un gérant ». Elle a ainsi soutenu que, en expulsant
M. Diallo de manière illicite, la RDC a commis : une violation du droit
que l’intéressé aurait de nommer un gérant, une violation du droit qu’il
aurait d’être nommé gérant, une violation du droit qu’il aurait d’exercer
 es fonctions de gérant et une violation du droit qu’il aurait de ne pas être
révoqué en tant que gérant.
   128. La RDC affirme que le droit de nommer le gérant d’une SPRL est
un droit de la société, et non de l’associé, puisqu’il s’agit d’un droit de
 ’assemblée générale, qui est un organe de la société. Par ailleurs, selon la

47

RDC, dès lors que, en vertu du décret de 1887, un gérant qui n’a pas été
désigné dans les statuts est nommé par l’assemblée générale, le droit invo-
qué par la Guinée de nommer un gérant ne se distingue pas du droit de
 ’associé de prendre part aux assemblées générales. La RDC fait valoir
que la Guinée n’a pas démontré qu’une assemblée générale aurait été
convoquée et que la défenderesse serait intervenue auprès des autres asso-
ciés pour empêcher M. Diallo de participer à la nomination d’un nou-
veau gérant ou de se faire représenter par une personne de son choix. Elle
affirme que, à la suite de son expulsion, M. Diallo a bien nommé
M. N’Kanza gérant d’Africontainers-Zaïre.

                                      *
  129. La Cour relève que la nomination et les fonctions des gérants
sont régies, en droit congolais, par le décret de 1887 sur les sociétés com-
merciales et par les statuts de la société concernée.

  130. Aux termes de l’article 64 du décret de 1887,
     « [l]a société privée à responsabilité limitée est gérée par un ou plu-
     sieurs mandataires, associés ou non associés, appelés gérants ».
Quant à la nomination des gérants, elle est régie par l’article 65 de ce
même décret, qui se lit comme suit :
     « [l]es gérants sont nommés soit dans l’acte constitutif, soit par
     l’assemblée générale, pour un temps limité ou sans durée déter-
     minée ».
En outre, l’article 69 du décret de 1887 prévoit que
     « [l]es statuts, l’assemblée générale ou la gérance peuvent confier la
     gestion journalière de la société et des pouvoirs spéciaux à des agents
     ou autres mandataires, associés ou non associés ».
  131. Par ailleurs, l’article 14 des statuts d’Africontainers-Zaïre stipule,
notamment, ce qui suit :
       « La société est administrée par un ou plusieurs gérants[,] associés
     ou non[,] nommés par l’assemblée générale.
       S’il est désigné plusieurs gérants, l’assemblée décide s’ils ont pou-
     voir séparément ou conjointement. »

L’article 17 est, pour sa part, ainsi conçu :
        « La gérance peut déléguer à l’un des associés ou à des tiers[,] ou
     attribuer à l’un de ses membres, tous pouvoirs nécessaires à la ges-
     tion journalière. Elle déterminera les attributions et[,] le cas échéant,
     la rétribution de ces mandataires ; les pouvoirs délégués sont révoca-
     bles en tout temps. »
  132. La Cour commencera par écarter l’argument de la RDC selon

48

 equel le droit de M. Diallo de nommer un gérant n’a pas pu être violé
puisque l’intéressé a en réalité nommé un gérant d’Africontainers-Zaïre
en la personne de M. N’Kanza. Elle a en effet déjà conclu que ce fait
n’avait pas été établi (voir paragraphes 111 et 112 ci-dessus).
   133. S’agissant de la première allégation formulée par la Guinée, selon
 aquelle la RDC a violé le droit de M. Diallo de nommer un gérant, la
Cour rappelle que, aux termes de l’article 65 du décret de 1887, « [l]es
gérants sont nommés soit dans l’acte constitutif, soit par l’assemblée
générale ». La Cour fait observer que, en vertu de cette disposition, toute
SPRL doit être gérée par un gérant au moins. La nomination du gérant a
en principe lieu au moment même de la constitution de la SPRL. Elle
peut aussi avoir lieu à un stade ultérieur, par décision de l’assemblée
générale. Dans ce cas, un organe de la société (l’assemblée générale)
exerce son pouvoir envers un autre organe (la gérance). La nomination
du gérant relève donc de la responsabilité de la société elle-même, sans
constituer un droit de l’associé. En conséquence, la Cour conclut que
 ’argument de la Guinée selon lequel la RDC a violé le droit de M. Diallo
de nommer un gérant doit être rejeté.
   134. S’agissant de la deuxième allégation avancée par la Guinée, selon
 aquelle la RDC a violé le droit de M. Diallo d’être nommé gérant, la
Cour observe que, dans l’arrêt qu’elle a rendu en 2007 sur les exceptions
préliminaires, elle a relevé ce qui suit :

     « [l]a RDC s’accorde ... avec la Guinée sur le fait que, s’agissant du
     droit congolais, les droits propres de l’associé sont déterminés par le
     décret de l’Etat indépendant du Congo, en date du 27 février 1887,
     sur les sociétés commerciales. Les droits de M. Diallo en tant qu’asso-
     cié des sociétés Africom-Zaïre et Africontainers-Zaïre seraient donc
     théoriquement les suivants : « le droit aux dividendes et aux produits
     de la liquidation », « le droit d’être nommé gérant », « le droit de
     l’associé gérant à ne pas être révoqué sans motif », « le droit du
     gérant à représenter la société », « le droit de surveillance [de la
     gérance] » et « le droit de participer aux assemblées générales ». »
     (C.I.J. Recueil 2007 (II), p. 603, par. 53.)

Il ne fait aucun doute qu’un associé a le droit d’être nommé gérant.
Néanmoins, ce droit ne peut avoir été violé en l’espèce, puisque, de fait,
M. Diallo a bien été nommé gérant, et demeure le gérant des deux socié-
 és en question. A cet égard, la Cour rappelle la conclusion qu’elle a for-
mulée dans son arrêt de 2007 selon laquelle « M. Diallo, qui avait la
qualité d’associé des deux sociétés Africom-Zaïre et Africontainers-Zaïre,
exerçait également les fonctions de gérant pour chacune d’entre elles »
 ibid., p. 606, par. 66). Cette conclusion est confirmée par certains élé-
ments de preuve que les Parties ont présentés à la Cour au stade actuel de
 a procédure, et notamment par des éléments de preuve soumis par la
Guinée elle-même. En conséquence, la Cour conclut qu’il n’y a pas eu
violation du droit de M. Diallo d’être nommé gérant.

49

  135. La Cour note que la Guinée a soutenu, en troisième lieu, que le
droit de M. Diallo d’exercer ses fonctions de gérant avait été violé. Sur ce
point, la Guinée a affirmé dans sa réplique que,
     « à la suite de sa détention et de son expulsion par les autorités zaï-
     roises, [M. Diallo] a été mis dans l’impossibilité, d’un point de vue
     pratique, de remplir le rôle de « gérant » depuis la Guinée, puisqu’il
     se trouvait hors du territoire ».
La Cour ne saurait souscrire à ce raisonnement et, à cet égard, se réfère à
 ’article 69 du décret de 1887, qui prévoit que « la gérance peu[t] confier la
gestion journalière de la société et des pouvoirs spéciaux à des agents ou
autres mandataires associés ou non associés ». En ce qui concerne Afri-
containers-Zaïre, la Cour renvoie en outre à l’article 16 des statuts de
cette société, aux termes duquel « [l]a gérance pourra établir des sièges
administratifs en République du Zaïre et des succursales, bureaux, agen-
ces, dépôts ou comptoirs en n’importe quel lieu, tant dans la République
du Zaïre qu’à l’étranger ». S’il est vrai qu’il a pu être plus difficile pour
M. Diallo d’exercer ses fonctions de gérant du fait qu’il se trouvait hors
du territoire de la RDC, la Guinée n’a pas démontré que cela lui avait
été impossible. De surcroît, elle n’a pas démontré que M. Diallo avait
 enté de désigner un mandataire, qui aurait pu agir en RDC sur ses
 nstructions.
   136. En fait, il ressort clairement de différents documents soumis à la
Cour que, même après l’expulsion de M. Diallo, des représentants d’Afri-
containers-Zaïre ont continué à agir au nom de cette société en RDC et
de négocier avec la société Gécamines au sujet de réclamations contrac-
 uelles.
   137. En conséquence, la Cour conclut que l’argument de la Guinée
selon lequel la RDC a violé le droit de M. Diallo d’exercer ses fonctions
de gérant doit être rejeté.
   138. La Cour relève enfin que la Guinée a avancé, en quatrième lieu,
que la RDC avait violé le droit de M. Diallo de ne pas être révoqué en
 ant que gérant, invoquant l’article 67 du décret de 1887, qui se lit comme
suit :
       « Sauf disposition contraire des statuts, les gérants associés, nom-
     més pour la durée de la société, ne sont révocables que pour de justes
     motifs par l’assemblée générale délibérant dans les conditions requi-
     ses pour les modifications aux statuts.
       Les autres gérants sont révocables en tout temps. »
Se référant à cette disposition, la Guinée affirme que M. Diallo a été
privé de son droit de ne pas être révoqué en tant que gérant aussi long-
 emps que la société existait. La Cour fait cependant observer qu’aucun
élément de preuve ne lui a été présenté attestant que M. Diallo avait été
privé de son droit de demeurer gérant, aucune assemblée générale n’ayant
été convoquée pour le révoquer, ou à toute autre fin. Aussi n’a-t-il pas pu
être révoqué « pour de justes motifs ». S’il est vrai que, comme indiqué

50

ci-dessus, il a pu être plus difficile pour l’intéressé d’exercer ses fonctions
depuis l’étranger à la suite de son expulsion, M. Diallo est néanmoins
demeuré, d’un point de vue juridique, le gérant d’Africom-Zaïre et d’Afri-
containers-Zaïre. En conséquence, la Cour conclut que l’argument de la
Guinée selon lequel la RDC a violé le droit de M. Diallo de ne pas être
révoqué en tant que gérant doit être rejeté.
   139. La Cour ajoutera que, quand bien même il serait établi que
M. Diallo aurait été nommé gérant associé pour toute la durée de vie de
 a société et qu’il aurait été révoqué en tant que tel sans justes motifs,
 ’argument de la Guinée continuerait de reposer sur des bases très fragi-
 es. Le droit énoncé à l’article 67 du décret de 1887 est un droit du gérant
associé et non du simple associé. Dans la mesure où il s’agit d’un droit du
gérant, qui est un organe de la société, cet argument ne saurait être retenu
en vertu de l’alinéa c) du point 3 du paragraphe 98 de l’arrêt que la Cour
a rendu en 2007.
   140. Au vu de tout ce qui précède, la Cour conclut que les diverses
allégations de la Guinée regroupées sous le chef de la violation des droits
de M. Diallo relatifs à la gérance doivent être rejetées.



            C. Le droit de surveiller et de contrôler les actes
                        accomplis par la gérance

   141. La Guinée affirme que, en arrêtant et en expulsant M. Diallo,
 a RDC a privé celui-ci de son droit de surveiller et de contrôler les
actes accomplis par la gérance et les opérations d’Africom-Zaïre et
d’Africontainers-Zaïre, en violation des articles 71 et 75 du décret de
1887. Se référant à ces dispositions, elle avance que le droit de sur-
veiller et de contrôler les actes accomplis par la gérance est un droit
qui s’attache au statut d’associé, et non un droit de la société, en parti-
culier lorsque celle-ci ne compte pas plus de cinq associés. La Guinée
soutient que, dans la mesure où M. Diallo était le seul associé des deux
sociétés, il jouissait de tous les droits et pouvoirs du commissaire énon-
cés à l’article 75 du décret de 1887. Elle ajoute que ces droits sont égale-
ment reconnus par l’article 19 des statuts de la société Africontainers-
Zaïre.
   142. La RDC fait valoir que, en vertu des articles 71 et 75 du décret
de 1887, ainsi que des articles 19 et 25, paragraphe 3, des statuts d’Afri-
containers-Zaïre, le soin de surveiller et de contrôler la gérance d’une
SPRL est confié non à un associé individuellement, mais à des experts
financiers appelés « commissaires aux comptes ». De l’avis de la RDC,
 ’associé a pour seul droit en la matière celui de prendre part à la nomina-
 ion d’un ou de plusieurs commissaires aux comptes lors de l’assemblée
générale. Bien qu’elle admette que, dans certaines circonstances, la loi
congolaise donne aux associés le droit de surveiller et de contrôler la
gérance de la société, la RDC fait néanmoins valoir que la Guinée n’a pas

51

démontré que les autorités congolaises avaient ordonné à Africontainers-
Zaïre d’empêcher M. Diallo de contrôler ses opérations.

                                      *
  143. L’article 71 du décret de 1887 se lit comme suit :
                                      « Article 71
        La surveillance de la gérance est confiée à un ou plusieurs manda-
     taires, associés ou non associés, appelés commissaires.
        S’il y en a plusieurs, les statuts ou l’assemblée générale peuvent les
     faire agir en collège.
        Si le nombre des associés ne dépasse pas cinq, la nomination de
     commissaires n’est pas obligatoire et chaque associé a les pouvoirs
     des commissaires. »
  144. L’article 75 du même décret est ainsi conçu :
                                   « Article 75
       Le mandat des commissaires consiste à surveiller et contrôler, sans
     aucune restriction, tous les actes accomplis par la gérance, toutes les
     opérations de la société et le registre des associés. »
  145. Aux termes de l’article 19 des statuts d’Africontainers-Zaïre,

     « [l]a surveillance de la société est exercée par chacun des associés. Si
     la société vient à comporter plus de cinq associés, la surveillance sera
     exercée par un commissaire au moins nommé par l’assemblée géné-
     rale, qui fixera l’époque à laquelle il sera soumis à réélection et le
     montant de ses rémunérations. »
   146. La Cour déduit du libellé du paragraphe 3 de l’article 71 précité
que, dès lors qu’Africom-Zaïre et Africontainers-Zaïre comptaient moins
de cinq associés, M. Diallo était autorisé à agir en qualité de commis-
saire. Il s’agit toutefois de savoir si, en droit congolais, cette disposition
s’applique dans le cas d’une société ne comptant qu’un associé qui la
dirige et la contrôle pleinement.
   147. La Cour estime que, quand bien même il existerait, dans les socié-
 és dont la direction et le contrôle sont pleinement assurés par un seul
associé, un droit de surveiller et de contrôler la gérance, M. Diallo
n’aurait pu être privé du droit de surveiller et de contrôler la gérance des
deux sociétés. S’il est peut-être vrai que les détentions et l’expulsion de
M. Diallo ont rendu plus difficile l’activité commerciale des sociétés, elles
n’ont pu en aucun cas empêcher celui-ci de surveiller et de contrôler la
gérance, quel que soit l’endroit où il se trouvait.
   148. En conséquence, la Cour conclut que l’allégation de la Guinée
selon laquelle la RDC a violé le droit de M. Diallo de surveiller et de
contrôler la gérance ne saurait être accueillie.

52

      D. Le droit de propriété de M. Diallo sur ses parts sociales
        dans les sociétés Africom-Zaïre et Africontainers-Zaïre

   149. La Guinée fait valoir que, privé du contrôle ou de l’usage effectif
de ses droits en tant qu’associé, M. Diallo a été victime d’une expropria-
 ion indirecte de ses parts sociales dans les sociétés Africom-Zaïre et Afri-
containers-Zaïre, parce que ses droits de propriété ont fait l’objet d’une
atteinte telle qu’il a été durablement privé de leur contrôle effectif, de leur
usage ou de leur valeur.
   150. La Guinée fait observer que les ingérences de la RDC dans le
droit de propriété de M. Diallo sur ses parts sociales remontent à sa pre-
mière mise en détention, en 1988. Elles auraient entraîné le non-recou-
vrement des créances des sociétés et, ainsi, la diminution de la valeur de
 ’investissement que M. Diallo détenait dans ces sociétés. Selon la Gui-
née, elles se seraient poursuivies lorsque les autorités congolaises ont
décidé, en 1995, de suspendre l’exécution de l’arrêt rendu en l’affaire
Africontainers c. Zaïre Shell en faveur de la société demanderesse, ce qui
aurait eu pour effet de diminuer la valeur des parts sociales détenues par
M. Diallo. La Guinée soutient que les ingérences de la RDC ont atteint
 eur point culminant avec la nouvelle arrestation et l’expulsion de
M. Diallo, qui aurait de ce fait été dans l’impossibilité de gérer ses socié-
 és, de participer aux activités de leurs organes, ainsi que de contrôler ses
parts sociales et d’en faire usage. La Guinée affirme que l’expropriation
 ndirecte des droits de M. Diallo constitue un fait internationalement illi-
cite qui engage la responsabilité internationale de la RDC.

  151. L’argument de la Guinée est essentiellement fondé sur l’existence
d’un élément de fait particulier à cette affaire, à savoir
     « le fait que M. Diallo soit le seul associé des deux sociétés, c’est-à-
     dire le seul propriétaire des parts sociales d’Africom et d’Africontai-
     ners. Par voie de conséquence, bien que leurs personnalités juridi-
     ques soient formellement distinctes, il résulte de la configuration très
     particulière des rapports entre M. Diallo et ses sociétés que, sur le
     terrain factuel qui est le terrain de l’expropriation (l’expropriation
     est un fait), le patrimoine des deux sociétés se confond avec le sien.
     Dès lors, en expropriant ses sociétés, la RDC a porté atteinte au
     droit de propriété de M. Diallo sur ses parts sociales. »

   152. La RDC allègue, quant à elle, qu’il ne saurait y avoir eu violation
d’un quelconque droit attaché au droit de propriété sur les parts sociales.
Elle soutient plus particulièrement que, en ce qui concerne le droit de per-
cevoir des dividendes — et à supposer que les sociétés en aient effective-
ment distribué —, la Guinée devrait encore démontrer que M. Diallo
s’est trouvé dans l’impossibilité de les percevoir en raison de la décision
d’éloignement du territoire congolais dont il a été l’objet ou de tout autre
 ait illicite attribuable à la RDC. La RDC estime à cet égard que la Gui-

53

née n’a pas établi que M. Diallo ne pouvait percevoir directement de divi-
dendes depuis l’étranger, ou qu’il en aurait été empêché par un quelcon-
que fait attribuable à la RDC.
   153. La RDC soutient encore qu’il ne saurait lui être reproché d’avoir
porté atteinte à l’exercice des droits de M. Diallo en tant que propriétaire
de ses parts sociales. Elle n’aurait, en particulier, jamais donné l’ordre à
 a société Africontainers-Zaïre de ne pas rémunérer les parts sociales de
M. Diallo lors du partage annuel des dividendes. En ce qui concerne Afri-
com-Zaïre, la RDC note que la Guinée n’a pas produit d’élément prou-
vant que M. Diallo était toujours associé de cette société à la date de son
expulsion du territoire congolais et établissant, s’il l’était encore, le nom-
bre de ses parts sociales (voir paragraphe 106 ci-dessus).
   154. Enfin, selon la RDC, il n’y a pas de corrélation entre la valeur des
parts sociales de M. Diallo et le fait que l’intéressé soit présent sur son
 erritoire. La RDC rejette les allégations de la Guinée selon lesquelles des
actes qui lui sont attribuables ont été à l’origine d’une perte de cette
valeur et, plus généralement, de la disparition économique des sociétés.
Sur ce point, la RDC fait valoir que tant Africom-Zaïre qu’Africontai-
ners-Zaïre étaient dans un état de « faillite non déclarée » plusieurs années
avant que M. Diallo ne soit expulsé, puisque, depuis 1991, sinon avant,
elles n’avaient eu aucune activité commerciale.

                                       *
  155. La Cour fait observer que le droit international a maintes fois
reconnu le principe de droit interne selon lequel une société possède une
personnalité juridique distincte de celle de ses actionnaires. Cela demeure
vrai s’agissant d’une SPRL qui serait devenue unipersonnelle dans le cas
d’espèce. Dès lors, les droits et les biens de la société doivent être distin-
gués de ceux de l’associé. A cet égard, l’idée avancée par la Guinée, selon
 aquelle le patrimoine de la société se confond avec celui de l’actionnaire,
ne saurait se défendre en droit. En outre, il convient de noter que les res-
ponsabilités de la société ne sont pas celles de l’actionnaire. Dans le cas
de la SPRL Africontainers-Zaïre, il est expressément indiqué dans ses sta-
 uts que « [c]haque associé n’est responsable des engagements de la société
que jusqu’à concurrence du montant de sa participation » (article 7 ; voir
aussi paragraphes 105 et 115 ci-dessus).

  156. La Cour, dans l’affaire de la Barcelona Traction, a reconnu
qu’« un dommage ... causé [à une société] attei[gnait] souvent ses action-
naires » (Barcelona Traction, Light and Power Company, Limited (Bel-
gique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 35,
par. 44). Mais, a-t-elle ajouté, le fait que la société et l’actionnaire subis-
sent l’un et l’autre un dommage n’implique pas que tous deux aient le
droit de demander réparation :
     « chaque fois que les intérêts d’un actionnaire sont lésés par un acte
     visant la société, c’est vers la société qu’il doit se tourner pour qu’elle

54

     intente les recours voulus car, bien que deux entités distinctes puis-
     sent souffrir d’un même préjudice, il n’en est qu’une dont les droits
     soient violés » (C.I.J. Recueil 1970, p. 35, par. 44).
Ce principe a été réaffirmé lorsque, répondant à un argument avancé par
a Belgique, la Cour a établi une
     « distinction entre la lésion d’un droit et la lésion d’un simple intérêt...
     [L]a responsabilité n’est pas engagée si un simple intérêt est touché ;
     elle ne l’est que si un droit est violé, de sorte que des actes qui ne
     visent et n’atteignent que les droits de la société n’impliquent aucune
     responsabilité à l’égard des actionnaires, même si leurs intérêts en
     souffrent. » (Ibid., p. 36, par. 46.)
   157. La Cour a d’ores et déjà indiqué que la RDC n’avait pas violé le
droit propre de M. Diallo en tant qu’associé de prendre part et de voter
aux assemblées générales des sociétés, pas plus que son droit d’être
nommé ou de demeurer gérant ou son droit de surveiller et de contrôler
 es actes accomplis par la gérance (voir paragraphes 117-148 ci-dessus).
Ainsi que la Cour vient de le rappeler, les autres droits propres de
M. Diallo se rapportant à ses parts sociales doivent être clairement dis-
 ingués de ceux des SPRL, en particulier en ce qui concerne les droits de
propriété des sociétés. La Cour rappelle à cet égard que, de même que ses
autres avoirs, y compris ses créances à l’égard de tiers, le capital fait par-
 ie du patrimoine de la société, tandis que les associés sont propriétaires
des parts sociales. Ces dernières représentent le capital sans se confondre
avec lui, et confèrent à leurs détenteurs des droits dans le fonctionnement
des sociétés, ainsi qu’un droit à percevoir un éventuel dividende ou tout
autre montant en cas de liquidation des sociétés. Les seuls droits propres
de M. Diallo que la Cour doit encore examiner ont trait à ces deux der-
niers aspects, à savoir la perception de dividendes ou de tout autre mon-
 ant payable en cas de liquidation des sociétés. Il n’existe cependant
aucune preuve de ce que des dividendes aient jamais été déclarés ou
qu’une quelconque mesure ait été prise pour liquider les sociétés, et
encore moins de ce que les droits de M. Diallo à cet égard aient été violés
par un quelconque acte attribuable à la RDC.
   158. Enfin, la Cour estime n’avoir nul besoin de déterminer l’étendue
des activités commerciales des sociétés Africom-Zaïre et Africontainers-
Zaïre à l’époque où M. Diallo a été expulsé ni de se prononcer sur leur
éventuel état de « faillite non déclarée », tel qu’invoqué par la RDC. Ainsi
que la Cour l’a déjà dit dans l’affaire de la Barcelona Traction :

     « une situation financière précaire ne peut être assimilée à la dis-
     parition de l’entité sociale ... : la situation juridique de la société
     est seule pertinente et sa situation économique ne l’est pas, non
     plus que le fait qu’elle puisse être « pratiquement détruite » » (ibid.,
     p. 41, par. 66).
  159. La Cour conclut de ce qui précède que les allégations, formulées

55

par la Guinée, d’atteinte au droit de propriété de M. Diallo sur ses parts
sociales dans les sociétés Africom-Zaïre et Africontainers-Zaïre ne sont
pas établies.


                              IV. RÉPARATIONS

   160. La Cour ayant conclu que la République démocratique du Congo
avait violé les obligations lui incombant en vertu des articles 9 et 13 du
Pacte international relatif aux droits civils et politiques, des articles 6 et
12 de la Charte africaine des droits de l’homme et des peuples, ainsi que
de l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne
sur les relations consulaires (voir paragraphes 73, 74, 85 et 97 ci-dessus),
 l lui appartient maintenant de déterminer, à la lumière des conclusions
finales de la Guinée, quelles sont les conséquences découlant de ces faits
 nternationalement illicites qui engagent la responsabilité internationale
de la RDC.
   161. La Cour rappelle que « la réparation doit, autant que possible,
effacer toutes les conséquences de l’acte illicite et rétablir l’état qui aurait
vraisemblablement existé si ledit acte n’avait pas été commis » (Usine de
Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 47). Lorsque
cela n’est pas possible, la réparation peut prendre « la forme de l’indem-
nisation ou de la satisfaction, voire de l’indemnisation et de la satis-
 action » (Usines de pâte à papier sur le fleuve Uruguay (Argentine c.
Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 103, par. 273). Au vu des
circonstances propres à l’espèce, en particulier du caractère fondamental
des obligations relatives aux droits de l’homme qui ont été violées et de la
demande de réparation sous forme d’indemnisation présentée par la Gui-
née, la Cour est d’avis que, outre la constatation judiciaire desdites vio-
 ations, la réparation due à la Guinée à raison des dommages subis par
M. Diallo doit prendre la forme d’une indemnisation.
   162. A cet égard, dans ses conclusions finales, la Guinée a demandé à
 a Cour de surseoir à statuer sur le montant de l’indemnité, afin de per-
mettre aux Parties de parvenir à un règlement concerté. Dans l’hypothèse
où les Parties ne pourraient, « dans un délai de six mois suivant le pro-
noncé d[u présent] arrêt », s’accorder à ce sujet, la Guinée l’a également
priée de l’autoriser à présenter une évaluation du montant de l’indemnité
qui lui est due afin que la Cour puisse en décider « dans une phase ulté-
rieure de la procédure » (voir paragraphe 14 ci-dessus).
   163. La Cour estime que les Parties doivent effectivement mener des
négociations afin de s’entendre sur le montant de l’indemnité devant être
payée par la RDC à la Guinée à raison du dommage résultant des déten-
 ions et de l’expulsion illicites de M. Diallo en 1995-1996, y compris la
perte de ses effets personnels qui en a découlé.
   164. La requête introductive d’instance ayant été déposée, en la pré-
sente affaire, au mois de décembre 1998, la Cour estime qu’une bonne
administration de la justice commande de clore la procédure dans les

56

meilleurs délais ; elle considère donc que la période consacrée à la négo-
ciation d’un accord sur le montant de l’indemnité doit être limitée. Par
conséquent, dans l’hypothèse où les Parties ne parviendraient pas, dans
un délai de six mois suivant le prononcé du présent arrêt, à s’entendre sur
 e montant de l’indemnité due par la RDC, la question devra être réglée
par la Cour dans une phase ultérieure de la procédure. Etant suffisam-
ment informée des faits de la présente espèce, la Cour juge que, dans ce
cas, un seul échange de pièces de procédure écrite lui serait suffisant pour
fixer ce montant.

                                    * * *
     165. Par ces motifs,
     LA COUR,
  1) Par huit voix contre six,
   Dit que la demande de la République de Guinée relative à l’arrestation
et à la détention de M. Diallo en 1988-1989 est irrecevable ;
  POUR : M. Owada, président ; M. Tomka, vice-président ; MM. Abraham,
    Keith, Sepúlveda-Amor, Skotnikov, Greenwood, juges ; M. Mampuya,
    juge ad hoc ;
  CONTRE : MM. Al-Khasawneh, Simma, Bennouna, Cançado Trindade, Yusuf,
    juges ; M. Mahiou, juge ad hoc ;
  2) A l’unanimité,
  Dit que, eu égard aux conditions dans lesquelles M. Diallo a été
expulsé du territoire congolais le 31 janvier 1996, la République démo-
cratique du Congo a violé l’article 13 du Pacte international relatif aux
droits civils et politiques, ainsi que l’article 12, paragraphe 4, de la Charte
africaine des droits de l’homme et des peuples ;
  3) A l’unanimité,
   Dit que, eu égard aux conditions dans lesquelles M. Diallo a été arrêté
et détenu en 1995-1996 en vue de son expulsion, la République démocra-
 ique du Congo a violé l’article 9, paragraphes 1 et 2, du Pacte inter-
national relatif aux droits civils et politiques, ainsi que l’article 6 de la
Charte africaine des droits de l’homme et des peuples ;
  4) Par treize voix contre une,
   Dit que, en n’informant pas sans retard M. Diallo, lors de sa détention
en 1995-1996, de ses droits en vertu de l’alinéa b) du paragraphe 1 de
 ’article 36 de la convention de Vienne sur les relations consulaires, la
République démocratique du Congo a violé les obligations lui incombant
en vertu dudit alinéa ;
  POUR : M. Owada, président ; M. Tomka, vice-président ; MM. Al-Khasawneh,
      Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Can-
      çado Trindade, Yusuf, Greenwood, juges ; M. Mahiou, juge ad hoc ;

57

  CONTRE : M. Mampuya, juge ad hoc ;

  5) Par douze voix contre deux,
  Rejette le surplus des conclusions de la République de Guinée relatives
aux conditions dans lesquelles M. Diallo a été arrêté et détenu en 1995-
1996 en vue de son expulsion ;
  POUR : M. Owada, président ; M. Tomka, vice-président ; MM. Al-Khasawneh,
    Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Yusuf,
    Greenwood, juges ; M. Mampuya, juge ad hoc ;
  CONTRE : M. Cançado Trindade, juge ; M. Mahiou, juge ad hoc ;

  6) Par neuf voix contre cinq,
  Dit que la République démocratique du Congo n’a pas violé les droits
propres de M. Diallo en tant qu’associé des sociétés Africom-Zaïre et
Africontainers-Zaïre ;
  POUR : M. Owada, président ; M. Tomka, vice-président ; MM. Simma, Abra-
    ham, Keith, Sepúlveda-Amor, Skotnikov, Greenwood, juges ; M. Mam-
    puya, juge ad hoc ;
  CONTRE : MM. Al-Khasawneh, Bennouna, Cançado Trindade, Yusuf, juges ;
    M. Mahiou, juge ad hoc ;
  7) A l’unanimité,
  Dit que la République démocratique du Congo a l’obligation de four-
nir une réparation appropriée, sous la forme d’une indemnisation, à la
République de Guinée pour les conséquences préjudiciables résultant des
violations d’obligations internationales visées aux points 2 et 3 ci-dessus ;
  8) A l’unanimité,
  Décide que, au cas où les Parties ne pourraient se mettre d’accord à ce
sujet dans les six mois à compter du présent arrêt, la question de l’indem-
nisation due à la République de Guinée sera réglée par la Cour, et réserve
à cet effet la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le trente novembre deux mille dix, en trois exem-
plaires, dont l’un sera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Guinée et au Gouvernement de la République démocratique du Congo.


                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.

58

  MM. les juges AL-KHASAWNEH, SIMMA, BENNOUNA, CANÇADO TRIN-
DADE et YUSUF joignent une déclaration commune à l’arrêt ; MM. les
 uges AL-KHASAWNEH et YUSUF joignent à l’arrêt l’exposé de leur opinion
dissidente commune ; MM. les juges KEITH et GREENWOOD joignent une
déclaration commune à l’arrêt ; M. le juge BENNOUNA joint à l’arrêt
 ’exposé de son opinion dissidente ; M. le juge CANÇADO TRINDADE joint à
 ’arrêt l’exposé de son opinion individuelle ; M. le juge ad hoc MAHIOU
 oint à l’arrêt l’exposé de son opinion dissidente ; M. le juge ad hoc MAM-
PUYA joint à l’arrêt l’exposé de son opinion individuelle.



                                                      (Paraphé) H.O.
                                                      (Paraphé) Ph.C.




59

